--------------------------------------------------------------------------------


EXECUTION COPY
 
AMENDMENT NO. 4 AND WAIVER NO. 2
 
AMENDMENT NO. 4 AND WAIVER NO. 2 dated as of January 27, 2009 (this “Agreement”)
between MORRIS PUBLISHING GROUP, LLC (the “Borrower”), MORRIS COMMUNICATIONS
COMPANY, LLC (“MCC”), MORRIS COMMUNICATIONS HOLDING COMPANY, LLC (“Holdings”),
SHIVERS TRADING & OPERATING COMPANY (“Shivers”), MPG NEWSPAPER HOLDING, LLC
(“MPG Holdings”), the SUBSIDIARY GUARANTORS party hereto (the “Subsidiary
Guarantors”), the Lenders executing this Agreement on the signature pages hereto
and JPMORGAN CHASE BANK, N.A., as administrative agent for the lenders party to
the Credit Agreement referenced below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
The Borrower, MCC, the lenders party thereto and the Administrative Agent are
parties to a Credit Agreement dated as of December 14, 2005
[http://www.sec.gov/Archives/edgar/data/1276477/000119312505243046/dex101.htm]
(as amended by Amendment No. 1
[http://www.sec.gov/Archives/edgar/data/1276477/000127647707000028/exhibit99-1.htm]thereto,
Amendment No. 2 and Waiver
[http://www.sec.gov/Archives/edgar/data/1276477/000127647707000047/exhibit99_1.htm]thereto,
and Amendment No. 3
[http://www.sec.gov/Archives/edgar/data/1276476/000127647708000026/exhibit_amendmnt3creditagree.htm]
thereto and as otherwise modified and supplemented and in effect immediately
prior to the effectiveness of this Agreement, the “Credit Agreement”). The
parties hereto wish now to amend the Credit Agreement and the Security and
Guarantee Agreement (as defined in the Credit Agreement and, together with the
Credit Agreement, the “Transaction Documents”) in certain respects, and,
accordingly, the parties hereto hereby agree as follows:
 
Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement (as amended hereby) are used herein as defined
therein.

 
Section 2. Amendments to Transaction Documents. Subject to the satisfaction of
the conditions precedent specified in Section 5 hereof, but effective as of the
date hereof, the Transaction Documents shall be amended as follows:

 
  
2.01. References Generally. References in each Transaction Document (including
references to such Transaction Document as amended hereby) to “this Agreement”
(and indirect references such as “hereunder”, “hereby”, “herein” and “hereof”)
shall be deemed to be references to such Transaction Document as amended hereby.
This Agreement is a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.

 
 
2.02. Credit Agreement. The Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex A hereto.


  
2.03. Security and Guarantee Agreement; Defined Terms. Section 1 of the Security
and Guarantee Agreement is hereby amended by adding the following definitions in
the appropriate alphabetical location:



“Borrower Ownership Interests Collateral” shall mean the Pledged Equity with
respect to which the Issuer is the Borrower and all other Collateral relating
thereto.


“Outdoor Ownership Interests Collateral” shall mean the Pledged Equity with
respect to which the Issuer is MCC Outdoor, LLC and all other Collateral
relating thereto.


-1-

--------------------------------------------------------------------------------

Beginning of Document
 
“Prior Perfected Borrower Ownership Interests Liens” means the pledge and
security interest in the Borrower Ownership Interests Collateral previously
created by MCC in favor of the Administrative Agent for the benefit of the
holders of the Secured Obligations pursuant to the Security and Guarantee
Agreement.


“Prior Perfected Outdoor Ownership Interests Liens” means the pledge and
security interest in the Outdoor Ownership Interests Collateral previously
created by MCC in favor of the Administrative Agent for the benefit of the
holders of the Secured Obligations pursuant to the Security and Guarantee
Agreement.


 
2.04. Security and Guarantee Agreement; Representations and Warranties. Section
3(a) of the Security and Guarantee Agreement is hereby amended to read in its
entirety as follows:



“(a) Title. Such Securing Party is the sole beneficial owner of the Collateral
in which it purports to grant a security interest pursuant to Section 4 and no
Lien exists or will exist upon such Collateral at any time (and no right or
option to acquire the same exists in favor of any other Person), except for the
pledge and security interest in favor of the Administrative Agent for the
benefit of the holders of the Secured Obligations created or provided for
herein. Subject to the Prior Perfected Outdoor Ownership Interests Liens, the
pledge and security interest provided for herein (including, without limitation,
the Prior Perfected Borrower Ownership Interests Liens) constitute a first
priority perfected pledge and security interest in and to all of the Collateral.
The Prior Perfected Outdoor Ownership Interests Liens constitute a first
priority perfected pledge and security interest in favor of the Administrative
Agent for the benefit of the holders of the Secured Obligations.”

  
2.05. Security and Guarantee Agreement; Additional Guarantors. Section 7.11 of
the Security and Guarantee Agreement is hereby amended to read in its entirety
as follows:



“7.11. Additional Guarantors. As contemplated by Section 5.08 of the Credit
Agreement, new Subsidiaries of MCC or the Borrower or acquired by MCC or the
Borrower after the date hereof are required to become a “Subsidiary Guarantor”
under this Agreement, by executing and delivering to the Administrative Agent an
instrument of assumption to such effect in form and substance satisfactory to
the Administrative Agent. Accordingly, upon the execution and delivery of any
such instrument of assumption by any such new or acquired Subsidiary, such new
or acquired Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, become a “Subsidiary Guarantor” and a
“Securing Party” under and for all purposes of this Agreement, and Annexes 1, 2
and 3 hereto shall be deemed to be supplemented in the manner specified in said
instrument of assumption.”


Section 3. Waiver. Subject to the satisfaction of the conditions precedent
specified in Section 5 hereof, but effective as of the date hereof, the
Administrative Agent, on behalf of the Lenders, hereby waives:

 
(a) 
from the date hereof until, but not including, March 3, 2009, any Default under
clause (b) of Article VII of the Credit Agreement that consists solely of the
Borrower or Morris Finance defaulting in the payment when due of interest due on
February 1, 2009 on the 2003 Senior Subordinated Notes; and

 
(b) 
from the date hereof until, but not including, April 11, 20092, any Default
under clause (d) of Article VII of the Credit Agreement that consists solely of
the Borrower or any Guarantor defaulting in the performance of its obligation
under Section 6.01(f) of the Security and Guarantee Agreement to cause to be
filed such continuation statements as may be necessary to maintain the
perfection of the security interest granted pursuant to the Security and
Guarantee Agreement; provided that, unless the Required Lenders shall otherwise
agree, the total Revolving Credit Exposures of all Lenders shall not exceed
$60,000,000 at any time on or after the date hereof and the Lenders shall not be
obligated to make any extension of credit that would cause the total Revolving
Credit Exposures to exceed such amount on or after the date hereof.

 
-2-

--------------------------------------------------------------------------------

Beginning of Document
 
Upon the expiry of any of the foregoing waivers as provided above, the
Administrative Agent and each Lender shall be entitled to exercise any and all
rights and remedies under the Loan Documents in respect of any Event of Default
covered by such waiver to the extent such Event of Default shall then be
continuing.
 
Section 4. Representations and Warranties. Each of the Borrower, MCC, Holdings,
Shivers, MPG Holdings and the Subsidiary Guarantors represents and warrants to
the Lenders and the Administrative Agent, as to itself and each of its
subsidiaries, that (i) the representations and warranties set forth in
Article III of the Credit Agreement and in the other Loan Documents are true and
complete as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct as of such specific date)
and (ii) immediately before and after giving effect to this Agreement, no
Default or Event of Default has occurred and is continuing.

 
Section 5. Conditions Precedent. The amendments and waivers set forth in
Sections 2 and 3 hereof shall become effective as of the date hereof upon the
satisfaction of the following conditions:



 
(i)
Execution. The Administrative Agent shall have received executed counterparts of
this Agreement from the Borrower, MCC, Holdings, Shivers, MPG Holdings, each
Subsidiary Guarantor and the Required Lenders.

 
 
(ii)
Reorganization. The Permitted Reorganization shall have been consummated and the
Administrative Agent shall be satisfied with all aspects thereof, including
without limitation the definitive documentation with respect thereto and the
capital structure of the Borrower, MCC and their respective Subsidiaries and
Affiliates after giving effect thereto.

 
 
(iii)
MPG Holdings Pledge Agreement. The Administrative Agent shall have received the
MPG Holdings Pledge Agreement, duly executed by MPG Holdings, Shivers and the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent.



 
(iv)
Joinder Agreement. The Administrative Agent shall have received that certain
Joinder Agreement dated as of the date hereof between MCC Outdoor Holding, LLC
and the Administrative Agent, duly executed by said parties and in form and
substance satisfactory to the Administrative Agent.

 
 
(v)
Corporate Documents. The Administrative Agent shall have received such documents
and certificates as it may request relating to the organization, existence, good
standing and authorization of Shivers, MPG Holdings and MCC Outdoor Holding,
LLC, each in form and substance satisfactory to the Administrative Agent.

 
 
(vi)
Legal Opinions. The Administrative Agent shall have received favorable opinions
of counsel to the Obligors, Shivers and MCC Outdoor Holding, LLC, each in form
and substance satisfactory to the Administrative Agent and covering such matters
as the Administrative Agent may request.

 
 
(vii)
Amendment and Waiver Fee. The Administrative Agent shall have received for the
account of each Lender that, not later than the close of business New York City
time on January 26, 2009 (the “Final Consent Time”), shall have executed a
counterpart of this Agreement and delivered the same to the Administrative
Agent, an upfront fee in an amount equal to 0.125% of the Commitment of such
Lender under the Credit Agreement (determined at the Final Consent Time as if
the effectiveness of this Agreement shall have occurred at the Final Consent
Time).

 
-3-

--------------------------------------------------------------------------------

Beginning of Document


 
(viii)
Expenses. The Borrower shall have paid in full the costs, expenses and fees as
set forth in Section 9.03 of the Credit Agreement (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent).



Section 5. Security Documents. Each of the Borrower, MCC, Holdings, Shivers, MPG
Holdings and the Subsidiary Guarantors (a) confirms its obligations under the
Security Documents, as applicable, (b) confirms that the obligations of the
Borrower and MCC under the Transaction Documents as amended hereby are entitled
to the benefits of the pledges and guarantees, as applicable, set forth in the
Security Documents, (c) confirms that the obligations of the Borrower and MCC
under the Transaction Documents as amended hereby constitute “Guaranteed
Obligations”, “Secured Obligations” and “Obligations” (as such terms are defined
in the Security Documents, as applicable), (d) confirms that the Transaction
Documents as amended hereby are respectively the Credit Agreement and the
Security and Guaranty Agreement under and for all purposes of the Security
Documents and (e) confirms that the pledge and security interest previously
created by MCC in favor of the Administrative Agent for the benefit of the
holders of the “Secured Obligations” (as defined in the Security and Guarantee
Agreement) pursuant to the Security and Guarantee Agreement in the “Pledged
Equity” (as defined in the Security and Guarantee Agreement) issued by the
Borrower and MCC Outdoor, LLC and any and all other “Collateral” (as defined in
the Security and Guarantee Agreement) that is being transferred pursuant to the
Permitted Reorganization shall continue in all such “Pledged Equity” and
“Collateral” (each as so defined) notwithstanding the consummation of the
Permitted Reorganization.

 
Section 6. Financial Advisors. Each of the Borrower, MCC, Holdings, Shivers, MPG
Holdings and the Subsidiary Guarantors hereby agrees that it will cooperate in
good faith with any financial advisors to the Administrative Agent or any
Lender, including without limitation in connection with any workout,
restructuring or negotiations in respect of the Loans made under the Credit
Agreement.

 
Section 7. Account Control Agreements. Each of the Borrower, MCC and the
Subsidiary Guarantors hereby agrees to enter into such control agreements, each
in form and substance acceptable to the Administrative Agent, as may be required
to perfect the security interest created by the Security and Guarantee Agreement
in any and all “Deposit Accounts” (as defined in the Security and Guarantee
Agreement), excluding “Deposit Accounts” (as so defined) having cash balances in
an aggregate amount of less than $500,000, and to furnish to the Administrative
Agent true copies of such control agreements, on or prior to March 2, 2009.

 
Section 8. Miscellaneous. This Agreement shall be limited as written and nothing
herein shall be deemed to constitute a waiver of any other term, provision or
condition of any Transaction Document or any other Loan Document in any other
instance than as set forth herein or prejudice any right or remedy that the
Administrative Agent or any Lender may have or may in the future have under the
Credit Agreement or any other Loan Document. Except as herein provided, each of
the Transaction Documents and the other Loan Documents shall remain unchanged
and in full force and effect. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
amendatory instrument, and any of the parties hereto may execute this Agreement
by signing any such counterpart. Delivery of an executed counterpart of a
signature page to this Agreement by electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York.



-4-

--------------------------------------------------------------------------------

Beginning of Document
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
 
MORRIS PUBLISHING GROUP, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
MORRIS COMMUNICATIONS COMPANY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
MORRIS COMMUNICATIONS HOLDING COMPANY, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
SHIVERS TRADING & OPERATING COMPANY
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
MPG NEWSPAPER HOLDING, LLC
   
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
-5-

--------------------------------------------------------------------------------

Beginning of Document
 
MORRIS PUBLISHING FINANCE CO.
YANKTON PRINTING COMPANY
BROADCASTER PRESS, INC.
THE SUN TIMES, LLC
HOMER NEWS, LLC
LOG CABIN DEMOCRAT, LLC
ATHENS NEWSPAPERS, LLC
SOUTHEASTERN NEWSPAPERS COMPANY, LLC
STAUFFER COMMUNICATIONS, INC.
FLORIDA PUBLISHING COMPANY
THE OAK RIDGER, LLC
MPG ALLEGAN PROPERTY, LLC
MPG HOLLAND PROPERTY, LLC
MCC RADIO, LLC
MCC OUTDOOR, LLC
MCC MAGAZINES, LLC
MCC EVENTS, LLC
HIPPODROME, LLC
BEST READ GUIDES FRANCHISE COMPANY, LLC
MORRIS VISITOR PUBLICATIONS, LLC
BEST READ GUIDES OF NEVADA, LLC
MORRIS BOOK PUBLISHING, LLC
THE LYONS PRESS, INC.
MORRIS AIR, LLC
MCC HARBOUR CONDO, LLC
MCC CUTTER COURT, LLC
MORRIS DIGITAL WORKS, LLC
MSTAR SOLUTIONS, LLC
MVP FRANCE, LLC
MVP GLOBAL, LLC
SOUTHWESTERN NEWSPAPERS COMPANY, L.P.
MCC OUTDOOR HOLDING, LLC THE MAP GROUP, INC.

 
 
By: /s/ Craig S. Mitchell
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance


-6-

--------------------------------------------------------------------------------

Beginning of Document

LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent
 
By: /s/ Peter B. Thauer
 
Name: Peter B. Thauer
 
Title: Executive Director

 
 
THE BANK OF NEW YORK MELLON,
   
By: /s/ Thomas J. Tarasovich, Jr.
 
Name: Thomas J. Tarasovich, Jr.
 
Title: Vice President

 
 
SUNTRUST BANK
   
By: /s/ E. Matthew Schaff, IV
 
Name: E. Matthew Schaaf, IV
 
Title: Vice President

 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
   
By: /s/ Russ Lyons
 
Name: Russ Lyons
 
Title: Director

 
 
BANK OF AMERICA
   
By: /s/
 
Name:
 
Title:

 
 
GENERAL ELECTRIC CAPITAL CORP.
   
By: /s/
 
Name:
 
Title:

 
 
US BANK, N.A.,
   
By: /s/ Alan McLintock
 
Name: Alan McLintock
 
Title: Vice President

 
-7-

--------------------------------------------------------------------------------

Beginning of Document
 
LENDERS-continued:
 
WEBSTER BANK, NATIONAL ASSOCIATION,
   
By: /s/ John Gilsenan
 
Name: John Gilsenan
 
Title: Vice President

 
 
KEYBANK NATIONAL ASSOCIATION,
   
By: /s/ Jennifer A. O'Brien
 
Name: Jennifer A. O'Brien
 
Title: Vice President

 
 
SUMITOMO MITSUI BANKING CORPORATION,
   
By: /s/ Leo E. Pagarigan
 
Name: Leo E. Pagarigan
 
Title: General Manager

 
 
COMERICA BANK
   
By: /s/
 
Name:
 
Title:


 
FIRST TENNESSEE BANK, NATIONAL ASSOCIATION
   
By: /s/
 
Name:
 
Title:


 
MIZUHO
   
By: /s/
 
Name:
 
Title:

 
-8-

--------------------------------------------------------------------------------

 

Composite Copy (Including Amendment No. 1 dated July 3, 2007, Amendment No. 2
dated as of November 28, 2007 and Amendment No. 3 dated as of September 30,
2008)
 
EXECUTION COPY
 
ANNEX A
 
 
 
CREDIT AGREEMENT
 
dated as of
 
December 14, 2005
 
between
 
MORRIS COMMUNICATIONS COMPANY, LLC
 
MORRIS PUBLISHING GROUP, LLC
 
The LENDERS Party Hereto
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner
 
THE BANK OF NEW YORK.
KEYBANK NATIONAL ASSOCIATION,
SUNTRUST BANK and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
___________
 
 
$350,000,000
 
 
___________
 
 
$153,250,000
 
 
___________
 

 

--------------------------------------------------------------------------------

Annex Table of Contents
 
TABLE OF CONTENTS
 
Annex Page#
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Classification of Loans and Borrowings.
2023
SECTION 1.03.  Terms Generally
2024
SECTION 1.04.  Accounting Terms and Determinations
2024

 
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01.  The Commitments
2126
SECTION 2.02.  Loans and Borrowings.
2327
SECTION 2.03.  Requests for Borrowings.
2328
SECTION 2.04.  Funding of Borrowings.
2429
SECTION 2.05.  Interest Elections.
2529
SECTION 2.06.  Changes of Commitments.
2631
SECTION 2.07.  Repayment of Loans; Evidence of Debt.
2732
SECTION 2.08.  Prepayment of Loans.
2934
SECTION 2.09.  Fees.
3137
SECTION 2.10.  Interest.
3237
SECTION 2.11.  Alternate Rate of Interest
3338
SECTION 2.12.  Increased Costs.
3339
SECTION 2.13.  Break Funding Payments
3440
SECTION 2.14.  Taxes.
3440
SECTION 2.15.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
3541
SECTION 2.16.  Mitigation Obligations; Replacement of Lenders.
3743


i

--------------------------------------------------------------------------------

Annex Table of Contents
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01.  Corporate Existence
3844
SECTION 3.02.  Financial Condition
3844
SECTION 3.03.  Litigation
3945
SECTION 3.04.  No Breach
3945
SECTION 3.05.  Action
3945
SECTION 3.06.  Approvals
3946
SECTION 3.07.  Use of Credit
3946
SECTION 3.08.  ERISA
4046
SECTION 3.09.  Taxes
4047
SECTION 3.10.  Investment Company Act
4047
SECTION 3.11.  Public Utility Holding Company Act
40
SECTION 3.12.  Material Agreements and Liens
4047
SECTION 3.13.  Environmental Matters
4148
SECTION 3.14.  Capitalization
4250
SECTION 3.15.  Subsidiaries and Investments, Etc.
4350
SECTION 3.16.  Title to Assets
4351
SECTION 3.17.  True and Complete Disclosure
4351
SECTION 3.18.  Certain Material Agreements
4451
SECTION 3.19.  Real Property
4452

 
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01.  Effective Date
4452
SECTION 4.02.  Each Credit Event
4654


ii

--------------------------------------------------------------------------------

Annex Table of Contents

 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
SECTION 5.01.  Financial Statements and Other Information
4654
SECTION 5.02.  Notices of Material Events
4856
SECTION 5.03.  Existence, Etc.
4957
SECTION 5.04.  Insurance
4958
SECTION 5.05.  Interest Rate Protection Agreements
5058
SECTION 5.06.  Use of Proceeds
5058
SECTION 5.07.  Certain Obligations Respecting Restricted Subsidiaries
5059
SECTION 5.08.  Further Assurances
5159

 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
SECTION 6.01.  Prohibition of Fundamental Changes
5261
SECTION 6.02.  Limitation on Liens
5666
SECTION 6.03.  Indebtedness
5867
SECTION 6.04.  Investments
5968
SECTION 6.05.  Restricted Payments
6069
SECTION 6.06.  Financial Covenants
6170
SECTION 6.07.  [Intentionally deleted.]
6270
SECTION 6.08.  Lines of Business
6270
SECTION 6.09.  Transactions with Affiliates
6270
SECTION 6.10.  Modifications of Certain Agreements
6371
SECTION 6.11.  Designations of Unrestricted Subsidiaries, Etc[Intentionally
deleted.]
6371
SECTION 6.12.  Designated Senior Debt
6473
SECTION 6.13.  Morris Finance
6473
SECTION 6.14.  Subordinated Indebtedness
6473


iii

--------------------------------------------------------------------------------

Annex Table of Contents

 
ARTICLE VII
 
EVENTS OF DEFAULT
 
 
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
 
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Notices
7078
SECTION 9.02.  Waivers; Amendments.
7179
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
7280
SECTION 9.04.  Successors and Assigns.
7381
SECTION 9.05.  Survival
7684
SECTION 9.06.  Counterparts; Integration; Effectiveness
7685
SECTION 9.07.  Severability
7685
SECTION 9.08.  Right of Setoff
7785
SECTION 9.09.  Governing Law; Jurisdiction; Etc.
7786
SECTION 9.10.  WAIVER OF JURY TRIAL
7786
SECTION 9.11.  Headings
7887
SECTION 9.12.  Treatment of Certain Information; Confidentiality.
7887
SECTION 9.13.  USA PATRIOT Act
7988


iv

--------------------------------------------------------------------------------

Annex Table of Contents
 
SCHEDULE I
Revolving Credit Commitments
SCHEDULE II
Material Agreements and Liens
SCHEDULE III
Hazardous Materials
SCHEDULE IV
Subsidiaries and Investments
SCHEDULE V
Litigation
SCHEDULE VI
Real Property
SCHEDULE VII
Acquisition Obligations
SCHEDULE VIII
Permitted Reorganization

 
 
EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Security and Guarantee Agreement
EXHIBIT C
Form of Pledge Agreement
EXHIBIT D
Form of Opinion of Counsel to the Borrower
EXHIBIT E
Form of Opinion of Special Counsel to JPMCB


v

--------------------------------------------------------------------------------

Annex Table of Contents

CREDIT AGREEMENT dated as of December 14, 2005, between MORRIS COMMUNICATIONS
COMPANY, LLC, MORRIS PUBLISHING GROUP, LLC, the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
Morris Communications Company, LLC, (“MCC”), Morris Publishing Group, LLC (the
“Borrower”), the lenders named therein and JPMorgan Chase Bank, N.A. (formerly
known as JPMorgan Chase Bank), as the Administrative Agent, are parties to an
Amended and Restated Credit Agreement dated as of July 16, 2004 (the “Existing
Credit Agreement”).
 
The Borrower has requested that the Lenders make loans to it in an aggregate
principal amount not exceeding $350,000,000 (which amount may, in the
circumstances hereinafter provided, be increased to $700,000,000) at any one
time outstanding, and MCC has agreed to guarantee such loans.  The Lenders are
prepared to make such loans upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Defined Terms
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptable Lease Terms” means, with respect to any lease agreement covering
real property sold by MCC, the Borrower or any Restricted Subsidiaryof their
respective Subsidiaries pursuant to Section 6.01(c)(vii), or distributed by the
Borrower pursuant to Section 6.05(f), that such lease agreement (a) shall expire
not prior to the date eight years after the Effective Date (or, if earlier, the
remaining useful life of the real property) and shall be renewable at the option
of the lessee for an additional term of not less than five years after such
initial expiration date, (b) requires that the lease agreement shall be recorded
prior to the grant by the respective lessor of any Lien upon such real property,
and that any such Lien shall be subject to the provisions of such lease
agreement, and that such Lien shall be subject to such lease agreement, (c) the
rental payments to be made under such lease agreement by MCC, the Borrower or
the respective Restricted Subsidiary of MCC or the Borrower shall be not less
favorable than would be applicable to a lease agreement entered into on market
terms with an unaffiliated third party and shall consist of equal consecutive
monthly or quarterly payments (excluding rental payments during any renewal of
such lease agreement, so long as such renewal rental payments are not in any
event greater than market terms determined at the time the renewal becomes
effective), provided that such payments may from time to time be increased in
accordance with increases in the Consumer Price Index published by the Bureau of
Labor Statistics in the Department of Labor, (d) shall not contain any terms
that would impose unusual burdens upon the ability of the respective lessee to
use the leased property and (e) shall not contain terms that render such lease a
Guarantee of obligations of the lessor.

Annex 1

--------------------------------------------------------------------------------

Annex Table of Contents

“Acquisition Subsidiary” means (i) any entity that is acquired pursuant to an
acquisition permitted under Section 6.01(c)(iv), or pursuant to an Investment
permitted under Section 6.04(e), that becomes a Restricted Subsidiary after such
acquisition or Investment and (ii) any Restricted Subsidiary formed by MCC after
the date hereof for the purpose of making any such acquisition or
Investment.  An “Acquisition Subsidiary” may include a Restricted Subsidiary
described in the foregoing clause (ii) as well as the entity acquired by such
Restricted Subsidiary described in the foregoing clause (i).
 
“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.
 
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means any, with respect to a specified Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, the Borrowersuch specified Person and, if such other Person is an
individual, any member of the immediate family (including parents, spouse,
children and siblings) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust.  As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person that owns
directly or indirectly securities having 20% or more of the voting power for the
election of directors or other governing body of a corporation or 20% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person.  Notwithstanding the foregoing, (a) no individual
(other than William S. Morris III) shall be an Affiliate solely by reason of his
or her being a director, officer or employee of MCC, the Borrower or any of its
Restrictedtheir respective Subsidiaries and (b) no sibling of William S. Morris
III shall be an Affiliate solely by reason of his or her being such a sibling.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, as the case may be.
 
“Amendment No. 3 Effective Date” means the date of Amendment No. 3 hereto.

Annex 2

--------------------------------------------------------------------------------

Annex Table of Contents

“Amendment No. 4 Effective Date” means the date of Amendment No. 4 and Waiver
No. 2 hereto.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder.
 
“Applicable Rate” means, for any day, with respect to the commitment fees
payable hereunder, or with respect to any Type of Revolving Credit Loan or
Tranche A Term Loan, the rate per annum set forth below under the caption “ABR”
or “Eurodollar” for the applicable Class, or “Commitment Fee”, respectively,
based upon the Cash Flow Ratio as of the most recent determination date:
 

   
Revolving Credit Loans
and Tranche A Term Loans
       
Cash Flow Ratio
 
ABR
   
Eurodollar
   
Commitment Fee
 
Greater than or equal to 5.50 to 1
   
1.500
%
   
2.500
%
   
0.500
%
Less than 5.50 to 1 but greater than or equal to 5.00 to 1
   
1.250
%
   
2.250
%
   
0.500
%
Less than 5.00 to 1 but greater than or equal to 4.50 to 1
   
1.125
%
   
2.125
%
   
0.500
%
Less than 4.50 to 1 but greater than or equal to 4.00 to 1
   
1.000
%
   
2.000
%
   
0.500
%
Less than 4.00 to 1
   
0.925
%
   
1.925
%
   
0.500
%

 
provided that, for any day on or after March 31, 2009,the Amendment No. 4
Effective Date, each rate per annum set forth above under the captions “ABR” and
“Eurodollar” shall be increased by 0.500%.  For purposes of the foregoing, (i)
the Cash Flow Ratio shall be determined as of the end of each fiscal quarter of
MCC’s fiscal year based upon MCC’sthe consolidated financial statements of MCC,
the Borrower and their respective Subsidiaries delivered pursuant to Section
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Cash Flow Ratio shall be effective during the period commencing on
and including the date three Business Days after delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Cash Flow Ratio shall be deemed to be in the highest
category indicated above (A) at any time that an Event of Default has occurred
and is continuing and (B) if MCC or the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

Annex 3

--------------------------------------------------------------------------------

Annex Table of Contents

The Applicable Rate for Revolving Credit Loans, Tranche A Term Loans and
Commitment Fees, until the delivery of MCC’sthe consolidated financial
statements of MCC, the Borrower and their respective Subsidiaries delivered
pursuant to Section 5.01(a) or (b) for the fiscal quarter ending September 30,
2006, shall not be lower than the rates set forth above for a Cash Flow Ratio of
less than 5.50 to 1 but greater than or equal to 5.00 to 1.
 
“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
“Asset Cash Flow” means, on any date during any fiscal year, with respect to any
assets or equity interests being sold as contemplated in Section 6.01(c)(vi),
the sum (determined on a consolidated basis, if applicable, without duplication
in accordance with GAAP), of the following, in each case to the extent
attributable to such assets or equity interests: (a) net operating income
(calculated before federal, state and local income taxes, Interest Expense,
extraordinary and unusual items, income or loss attributable to equity in
Affiliates of the Borrower and Other Income) for the period of four fiscal
quarters ending on or most recently ended prior to said date plus (b) non-cash
items, including, without limitation, depreciation and amortization (to the
extent deducted in determining net operating income) for such period.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time and the
regulations issued from time to time thereunder.
 
“Basic Documents” means, collectively, the Loan Documents and the Tax
Consolidation Agreements.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Morris Publishing Group, LLC, a Georgia limited liability
company.
 
“Borrower Change in Control” means:
 
(a)  (i) Questo shall cease to own at least 65% of the equity interests of
Shivers (or shall cease to own at least 65% of the aggregate voting power of
Shivers), (ii) MPG Holdings shall cease to be a direct Wholly Owned Subsidiary
of Shivers, (iii) the Borrower shall cease to be a direct Wholly Owned
Subsidiary of MPG Holdings or (iv) MPG Holdings shall grant any Lien on the
ownership interests held by it in the Borrower (other than any Lien pursuant to
the MPG Holdings Pledge Agreement); or

Annex 4

--------------------------------------------------------------------------------

Annex Table of Contents

(b)  An aggregate of at least 51% of the issued and outstanding shares of stock
(of each class) of Questo shall cease to be owned, collectively, by (i) William
S. Morris III, his spouse, his children or his grandchildren, (ii) a trust for
the benefit of William S. Morris III, his spouse, his children or his
grandchildren, which trust is under the control of William S. Morris III, his
spouse, his children or his grandchildren or (iii) a partnership, corporation or
limited liability company which is controlled by (and the equity interests in
which are owned by) William S. Morris III, his spouse or his children or his
grandchildren or their spouses or by a trust referred to in the foregoing
clause.
 
“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.
 
“Capital Expenditure Contributions” means (a) any equity contribution (whether
constituting a contribution to the capital of MCC by Holdings or the purchase of
additional equity interests in MCC by Holdings) received in cash and designated
at the time the same is made by a senior financial officer of MCC as a “Capital
Expenditure Contribution” for purposes of this Agreement or (b) any dividend to
MCC from any Unrestricted Subsidiary that isequity contribution (whether
constituting a contribution to the capital of the Borrower by MPG Holdings or
the purchase of additional equity interests in the Borrower by MPG Holdings)
received in cash and designated at the time the same is made by a senior
financial officer of MCC as a “Capital Expenditure Contribution” for purposes of
this Agreement, which designations shall be set forth in a notice to such effect
delivered by MCC to the Administrative Agent.
 
“Capital Expenditures” means, for any period, expenditures (including, without
limitation, the aggregate amount of Capital Lease Obligations incurred during
such period, but excluding interest capitalized during such period in respect of
Indebtedness incurred to finance the acquisition or construction of fixed
assets, plant and equipment) made by MCC, the Borrower or any of its
Restrictedtheir respective Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements) during
such period computed in accordance with GAAP.  Notwithstanding the foregoing,
the following shall be excluded from Capital Expenditures (a) any acquisition
permitted under Section 6.01(c)(iv), (b) any Investment permitted under Section
6.04(e), (c) the cost of any repair or replacement of any Property that is the
subject of a Casualty Event, (d) any reinvestment of the Net Proceeds of a
Disposition pursuant to Section 2.08(b)(i), and (e) any acquisition of any
Property permitted

Annex 5

--------------------------------------------------------------------------------

Annex Table of Contents

hereunder that is leased by MCC, the Borrower or any of its Restrictedtheir
respective Subsidiaries as of the Effective Date.
 
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board), and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP (including such Statement No. 13).
 
“Cash and Cash Equivalents” means, as at any date of determination thereof for
MCC, the Borrower and its Restrictedtheir respective Subsidiaries (determined on
a consolidated basis without duplication in accordance with GAAP as if the
Borrower and its Subsidiaries were Subsidiaries of MCC), the aggregate amount of
all cash (including, without limitation, balances held in operating deposit
accounts) and all Liquid Investments held by MCC and its Restricted, the
Borrower and their their respective Subsidiaries on such date.
 
“Cash Flow” means, for any period, the sum, for MCC, the Borrower and its
Restrictedtheir respective Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP as if the Borrower and its
Subsidiaries were Subsidiaries of MCC), of the following:  (a) net operating
income for such period, calculated before federal, state and local income taxes,
Interest Expense, extraordinary and unusual items (other than any one-time
charges related to start-up expenses for the shared services center and business
and technology platform), income or loss attributable to equity in Affiliates of
MCC and the Borrower and Other Income, it being understood that the first
$1,000,000 of Other Rental Income for any period shall be included in “net
operating income”, plus (b) non-cash items for such period, including, without
limitation, depreciation and amortization, impairment charges with respect to
goodwill and other intangibles, unrealized gains or losses on financial
instruments (such as contemplated by FAS 133), non-cash financing losses on the
extinguishment of debt and the non-cash portion of post-retirement benefits (to
the extent deducted in determining net operating income), plus (c) non-recurring
cash severance charges for such period not exceeding $5,000,000 in the aggregate
during the period commencing on July 1, 2008 through the term of this
Agreement.  MCC, the Borrower and its Restrictedtheir respective Subsidiaries
shall be permitted to add back for any period ending on or prior to December 31,
2006, up to $2,500,000 of hurricane related expenses and losses (including lost
revenue).  In determining “net operating income” for any period, there shall be
excluded from expenses the aggregate amount of Special Deferred Compensation for
such period.
 
Notwithstanding the foregoing, in determining Cash Flow as at any date with
respect to any period, appropriate adjustments shall be made to take into
account the effect of any acquisition or Disposition during such period (or
thereafter through such date) involving aggregate consideration in excess of
$1,000,000, as if such acquisition or Disposition had occurred on the first day
of such period.

Annex 6

--------------------------------------------------------------------------------

Annex Table of Contents

“Cash Flow Ratio” means, as at any date of determination thereof, the ratio of
(i) Total Indebtedness as at such date to (ii) Cash Flow for the period of four
fiscal quarters ending on or most recently ended prior to such date.
 
“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Revolving Credit Loans,
Tranche A Term Loans or Incremental Term Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, Tranche A Term Loan Commitment or Incremental Term Loan Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means a Revolving Credit Commitment, Tranche A Term Loan Commitment
or Incremental Term Loan Commitment, or any combination thereof (as the context
requires).
 
“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.
 
“Disposition” means any sale, assignment, transfer or other disposition of any
Property (whether now owned or hereafter acquired) by MCC, the Borrower or any
of its Restrictedtheir respective Subsidiaries to any Person, including any
Casualty Event, but excluding any sale, assignment, transfer or other
disposition of (a) any Property sold or disposed of in the ordinary course of
business and on ordinary business terms and (b) any Property in an aggregate
amount of less than $1,000,000.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Claim” means, with respect to any Person, (a) any written or oral
notice, claim, demand or other communication (collectively, a “claim”) by any
other Person

Annex 7

--------------------------------------------------------------------------------

Annex Table of Contents

alleging or asserting such Person’s liability for investigatory costs, cleanup
costs, governmental response costs, damages to natural resources or other
Property, personal injuries, fines or penalties arising out of, based on or
resulting from (i) the presence, or Release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or (ii)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.  The term “Environmental Claim” shall include, without
limitation, any claim by any governmental authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment, and any Lien
filed against any property covered by any Mortgage.
 
“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of human
health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.
 
“Equity Contributions” means (a) any equity contribution (whether constituting a
contribution to the capital of MCC by Holdings or the purchase of additional
equity interests in MCC by Holdings) received in cash and designated at the time
the same is made by a senior financial officer of MCC as an “Equity
Contribution” for purposes of this Agreement, which designation shall be set
forth in a notice to such effect delivered by MCC to the Administrative Agent,
or (b) any equity contribution (whether constituting a contribution to the
capital of the Borrower by MPG Holdings or the purchase of additional equity
interests in MCC by MPG Holdings) received in cash and designated at the time
the same is made by a senior financial officer of MCC as an “Equity
Contribution” for purposes of this Agreement, which designation shall be set
forth in a notice to such effect delivered by MCC to the Administrative Agent.
 
“Equity Issuance” means (a) any issuance or sale by MCC, the Borrower or any of
its Restrictedtheir respective Subsidiaries after the Effective Date of (i) any
of its capital stock, (ii) any warrants or options exercisable in respect of its
capital stock (other than any warrants or options issued to directors, officers
or employees of MCC, the Borrower or any of itstheir respective Subsidiaries
pursuant to employee benefit plans established in the ordinary course of
business and any capital stock of MCC issued upon the exercise of such warrants
or options) or (iii) any other security or instrument representing an equity
interest (or the right to obtain any equity interest) in MCC, the Borrower or
any of itstheir respective Subsidiaries or (b) the receipt by MCC, the Borrower
or any of its Restrictedtheir respective Subsidiaries after the Effective Date
of any capital contribution (whether or not evidenced by any equity security
issued by the recipient of such contribution); provided that Equity Issuance
shall

Annex 8

--------------------------------------------------------------------------------

Annex Table of Contents

not include (w) any reimbursement of the costs of any Special Deferred
Compensation described in clause (a) of the definition of such term in this
Section, (x) the first $50,000,000 of Equity Contributions received after the
date hereof, or (y) the first $100,000,000 of Capital Expenditure Contributions
received after the date hereof or (z) any contribution made to the capital of
MCC in order to enable the payments to be made pursuant to Section 6.05(h) or
any contribution made to the capital of MCC pursuant to Section 5(b) of the
Pledge Agreement.
 
“Equity Rights” means, with respect to any Person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with MCC or the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by MCC, the Borrower or any of itstheir respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by MCC, the Borrower or any of their
respective ERISA AffiliateAffiliates from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by MCC, the Borrower or any
of itstheir respective ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by MCC, the Borrower or any of their respective ERISA
AffiliateAffiliates of any notice, or the receipt by any Multiemployer Plan from
MCC, the Borrower or any of their respective ERISA AffiliateAffiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.

Annex 9

--------------------------------------------------------------------------------

Annex Table of Contents

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.14(e), except to the extent that such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a).
 
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fiscal Quarter” means each fiscal quarter of MCC and the Borrower,
respectively.  The “first” Fiscal Quarter in any fiscal year shall be the Fiscal
Quarter ending on or nearest to March 31 in such year, the “second” Fiscal
Quarter in any fiscal year shall be the Fiscal Quarter ending on or nearest to
June 30 in such year, the “third” Fiscal Quarter in any fiscal year shall be the
Fiscal Quarter ending on or nearest to September 30 in such year, and the
“fourth” Fiscal Quarter in any fiscal year shall be the Fiscal Quarter ending on
or nearest to December 31 in such year, in each case as provided in Section
1.04(d).
 
“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of (a) Cash Flow for the period of four fiscal quarters ending on or most
recently ended prior to such date to (b) the sum (without duplication) of (i)
the amount, if any, by which the aggregate principal amount of Revolving Credit
Loans outstanding hereunder at the beginning of such period shall exceed the
aggregate amount of the Revolving Credit Commitments scheduled to be in effect
at the end of such period after giving effect to any reductions of such
Commitments scheduled to occur during such period pursuant to Section 2.06 plus
(ii) all regularly scheduled payments or regularly scheduled mandatory
prepayments of principal of any other Indebtedness made during such period
(including the Term Loans and the principal component of any payments in respect
of Capital Lease Obligations, but excluding (u) the final installment
of principal of the Term Loans, (v) any prepayments pursuant to Section 2.08,
(w) any Indebtedness of the type described in clause (c) or (f) of the
definition of such term in this Section 1.01, except to the extent MCC,

Annex 10

--------------------------------------------------------------------------------

Annex Table of Contents

the Borrower and its Restrictedtheir respective Subsidiaries have made payments
in respect of the principal thereof during such period, (x) the final
installment of principal of any Indebtedness permitted hereunder that is secured
by the aircraft assets of MCC, the Borrower and itstheir respective Subsidiaries
or Swingline Indebtedness, (y) any payments on Intercompany Indebtedness and (z)
for any such period of four fiscal quarters ending on December 31, 2008 or March
31, 2009, any payments of principal made by the Borrower pursuant to Section
2.07(a)(ii)) plus (iii) all Interest Expense for such period plus (iv) income
taxes for such period (excluding, however, taxes attributable to (1) the
Proposed Disposition (as defined in the Amendment No. 2 and Waiver hereto) to
the extent proceeds with respect to such Proposed Disposition are not included
in Cash Flow, (2) Unrestricted Subsidiaries to the extent paid by such
Unrestricted Subsidiaries, (3) any Disposition to the extent proceeds with
respect to such Disposition are not included in Cash Flow and (43) Indebtedness
repurchased) plus (v) Restricted Payments made in cash during such period plus
(vi) Capital Expenditures for such period, excluding (x) Capital Expenditures
funded by Capital Expenditure Contributions made during the twelve month period
ending on or most recently ended prior to such date (as contemplated by the
definition of such term in this Section 1.01) and (y) Capital Expenditures
related to start-up expenses for the shared services center and business and
technology platform, provided that (i) the aggregate amount of such charges and
expenses that may be so excluded shall not exceed $7,500,000 for any period
ending on or before December 31, 2006 and (ii) no such charges and expenses may
be excluded for any period ending after December 31, 2006.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with the last sentence of Section
1.04(a), are to be used in making the calculations for purposes of determining
compliance with this Agreement.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding

Annex 11

--------------------------------------------------------------------------------

Annex Table of Contents

endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.
 
“Guarantors” means MCC and each Subsidiary Guarantor.
 
“Hazardous Material” means, collectively, (a) any petroleum or petroleum
products, flammable explosives, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls (PCB’s), (b) any chemicals
or other materials or substances which are now or hereafter become defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous wastes”, “restricted hazardous
wastes”, “toxic substances”, “toxic pollutants”, “contaminants”, “pollutants” or
words of similar import under any Environmental Law and (c) any other chemical
or other material or substance, exposure to which is now or hereafter
prohibited, limited or regulated under any Environmental Law.
 
“Holdings” means Morris Communications Holding Company, LLC, a Georgia limited
liability company.
 
“Incremental Term”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(c).
 
“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Lender, and for any Series thereof, the commitment of such Incremental Term
Loan Lender to make Incremental Term Loans of such Series, as such commitment
may be (a) reduced from time to time pursuant to Section 2.06 or 2.08(b) and (b)
reduced or increased from time to time pursuant to assignments by or to such
Incremental Term Loan Lender pursuant to Section 9.04.  The aggregate amount of
the Incremental Loan Commitments of all Series incurred after the Effective Date
plus the aggregate amount of increases in Revolving Credit Commitments effected
pursuant to Section 2.06(e) plus the aggregate amount of Indebtedness incurred
pursuant to Section 5(b) of the Pledge Agreement after the Effective Date, shall
not exceed $350,000,000 or such higher amount to which the Required Lenders
shall have consented.
 
“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan of any Series.
 
“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business and (ii) without limiting the foregoing,
trade accounts payable with respect to the purchase card line of credit
established by JPMCB in favor of MCC; (c) Indebtedness of others secured by a
Lien on the Property of such Person, whether or not the respective indebtedness
so secured has been assumed by such Person, excluding, if such Person is the
lessee of Property (whether pursuant to an operating lease or capital lease),
Liens on such Property securing

Annex 12

--------------------------------------------------------------------------------

Annex Table of Contents

Indebtedness of the lessor; (d) obligations of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) Capital Lease Obligations of such
Person; and (f) Indebtedness of others Guaranteed by such Person to the extent
of the amount of such Indebtedness that such Person has agreed to Guarantee.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Information Memorandum” means the Confidential Information Memorandum dated
November 2005 prepared by MCC and the Borrower with respect to the transactions
contemplated hereby.
 
“Intercompany Indebtedness” means Indebtedness of any Loan Party owing to MCC,
the Borrower or any Restricted Subsidiary of MCC or the Borrower.
 
“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Cash Flow for the period of four fiscal quarters ending on or most
recently ended prior to such date to (b) Interest Expense for such period.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Expense” means, for any period, the sum, for Holdings (but not any
Subsidiaries thereof) and MCC, the Borrower and its Restrictedtheir respective
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP as if the Borrower and its Subsidiaries were Subsidiaries
of MCC), of the following:  (a) all interest in respect of Indebtedness accrued
or capitalized during such period (whether or not actually paid during such
period, but excluding fees, commissions, purchase price payments or other costs
in respect of any Interest Rate Protection Agreement and excluding also any
Indebtedness of the type described in clause (c) or (f) of the definition of
such term in this Section 1.01, except to the extent MCC, the Borrower and its
Restrictedtheir respective Subsidiaries have made payments in respect of
interest thereof during such period) plus (b) the net amounts payable (or minus
the net amounts receivable) under Interest Rate Protection Agreements accrued
during such period (whether or not actually paid or received during such period)
plus (c) the aggregate amount of fees or commissions paid in respect of letters
of credit (other than commercial letters of credit) during such
period.  Notwithstanding the foregoing, “Interest Expense” shall exclude any
amount paid or amortized during any period in respect of up-front fees arising
in connection with the incurrence of Indebtedness.
 
Interest Expense as at any date for any period will be adjusted on a pro forma
basis to take into account the effect of any acquisition or Disposition during
such period (or after such period through such date) involving aggregate
consideration in excess of $1,000,000, as if such acquisition or Disposition
(and any related incurrence or prepayment of Indebtedness) had occurred on the
first day of such period.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case

Annex 13

--------------------------------------------------------------------------------

Annex Table of Contents

of any Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at three-month intervals after
the first day of such Interest Period.
 
“Interest Period” means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.
 
“Interest Rate Protection Agreement” means, for any Person, an interest rate
swap, cap or collar agreement or similar arrangement between such Person and one
or more financial institutions providing for the transfer or mitigation of
interest risks either generally or under specific contingencies.
 
“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding 180 days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, loaned or extended to such
Person; or (d) the entering into of any Interest Rate Protection Agreement.
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“June 30, 2009 Financial Statements Delivery Date” means the earlier of (x)
August 29, 2009 and (y) the date of delivery of MCC’sthe consolidated financial
statements of MCC, the Borrower and their respective Subsidiaries for the fiscal
quarter ending on June 30, 2009 pursuant to Section 5.01(a).

Annex 14

--------------------------------------------------------------------------------

Annex Table of Contents

“Lenders” means, collectively, (a) the Revolving Credit Lenders and Tranche A
Term Loan Lenders listed on Schedule I, (b) the Incremental Term Loan Lenders
(if any) and (c) any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
 
“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Page 3750 of the Telerate ServiceLIBOR01 (or on any
successor or substitute page of such Serviceservice, or any successor to or
substitute for such Serviceservice, providing rate quotations comparable to
those currently provided on such page of such Serviceservice, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for the offering of Dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the LIBO Rate for
such Interest Period shall be the rate at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property.  For
purposes of this Agreement and the other Loan Documents, a Person shall be
deemed to own subject to a Lien any Property that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.
 
“Liquid Investments” means:  (a) direct obligations of the United States of
America, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States of America, or of any agency thereof, in either
case maturing not more than 180 days from the date of acquisition thereof; (b)
certificates of deposit issued by any Lender, or by any bank or trust Borrower
organized under the laws of the United States of America or any state thereof
and having capital, surplus and undivided profits of at least $500,000,000, in
each case maturing not more than 180 days from the date of acquisition thereof;
(c) certificates of deposit issued by any Eligible Foreign Bank maturing not
more than 180 days from the date of acquisition thereof (for purposes hereof,
“Eligible Foreign Bank” means any bank organized under the laws of any member of
the Organization for Economic Cooperation and Development, the long-term debt
securities of which are rated A or better by Standard & Poor’s Ratings Group, a
Division of McGraw Hill, Inc. or A2 or better by Moody’s Investors Service,
Inc.); (d) certificates of deposit issued by any bank (other than a bank
described in clause (b) or (c) above) not to exceed $1,000,000 in the aggregate
at any time outstanding; and (e) commercial paper rated A-1 or better or P-1 by
Standard & Poor’s Ratings Group, a Division of McGraw Hill, Inc. or Moody’s
Investors Service, Inc., respectively, maturing not more than 90 days from the
date of acquisition thereof.

Annex 15

--------------------------------------------------------------------------------

Annex Table of Contents

“Loan Documents” means, collectively, this Agreement and, the Security
Documents, Amendment No. 1 hereto, Amendment No. 2 and Waiver hereto, Amendment
No. 3 hereto and Amendment No. 4 and Waiver No. 2 hereto.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“March 31, 2009 Financial Statements Delivery Date” means the earlier of (x) May
30, 2009 and (y) the date of delivery of MCC’sthe consolidated financial
statements of MCC, the Borrower and their respective Subsidiaries for the fiscal
quarter ending on March 31, 2009 pursuant to Section 5.01(a).
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
 
“Material Adverse Effect” means a material adverse effect on (a) the
consolidated financial condition, operations, business or prospects of MCC, the
Borrower and its Restrictedtheir respective Subsidiaries or the Newspaper
Entities taken as a whole, (b) the ability of any Obligor to perform its
obligations under any of the Basic Documents to which it is a party, (c) the
validity or enforceability of any of the Basic Documents, (d) the rights and
remedies of the Lenders and the Administrative Agent under any of the Basic
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith.
 
“MCC” means Morris Communications Company, LLC, a Georgia limited liability
company.
 
“MCC Change in Control” means:
 
(a)  (i) Pesto shall cease to own at least 65% of the equity interests of Questo
(or shall cease to own at least 65% of the aggregate voting power of Holdings),
(ii) Pesto directly (or Questo indirectly) shall cease to own at least 65% of
the equity interests of Holdings (or shall cease to own at least 65% of the
aggregate voting power of Holdings), (iii) MCC shall cease to be a direct Wholly
Owned Subsidiary of Holdings or (iv) Holdings shall grant any Lien on the
ownership interests held by it in MCC (other than any Lien pursuant to the
Pledge Agreement); or
 
(b)  An aggregate of at least 51% of the issued and outstanding shares of stock
(of each class) of Questo shall cease to be owned, collectively, by (i) William
S. Morris III, his spouse, his children or his grandchildren, (ii) a trust for
the benefit of William S. Morris III, his spouse, his children or his
grandchildren, which trust is under the control of William S. Morris III, his
spouse, his children or his grandchildren or (iii) a partnership, corporation or
limited liability company which is controlled by (and the equity interests in
which are owned by) William S. Morris III, his spouse or his children or his
grandchildren or their spouses or by a trust referred to in the foregoing
clause.

Annex 16

--------------------------------------------------------------------------------

Annex Table of Contents

“Mediacom” means Mediacom Communications Corporation, a Delaware corporation.
 
“Morris Finance” means Morris Publishing Finance Co., a Georgia corporation.
 
“Mortgages” means, collectively, one or more instruments of Mortgage, Deeds of
Trust, Assignment of Rents, Security Agreement and Fixture Filing executed by an
Obligor in favor of the Administrative Agent and the Lenders (or in favor of a
trustee for the benefit of the Administrative Agent and the Lenders) and
covering the properties and leasehold interests identified in Schedule VI that
are to be subject to the Lien of a Mortgage and any other mortgage, deed of
trust, deed to secure debt or any other agreement evidencing a real property
security interest in favor of the Lenders delivered in connection with the Loan
Documents.
 
“MPG Holdings” means MPG Newspaper Holding, LLC, a Georgia limited liability
company.
 
“MPG Holdings Pledge Agreement” means that certain Pledge Agreement dated as of
the Amendment No. 4 Effective Date between MPG Holdings, Shivers and the
Administrative Agent.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any Disposition or Equity Issuance, the
aggregate amount of all cash payments received by MCC, the Borrower and its
Restrictedtheir respective Subsidiaries directly or indirectly in connection
with such Disposition or Equity Issuance; provided that (i) such Net Proceeds
shall be net of (x) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by MCC, the Borrower and its
Restrictedtheir respective Subsidiaries in connection with such Disposition or
Equity Issuance and (y) any Federal, state and local income or other taxes
estimated to be payable by MCC, the Borrower and its Restrictedtheir respective
Subsidiaries as a result of such Disposition or Equity Issuance (but only to the
extent that such estimated taxes are in fact paid to Shivers pursuant to the Tax
Consolidation Agreements when due pursuant to the provisions thereof) and (ii)
such Net Proceeds shall be net of any repayments by MCC, the Borrower or any of
its Restrictedtheir respective Subsidiaries of Indebtedness to the extent that
(x) such Indebtedness is secured by a Lien on the Property that is the subject
of such Disposition or Equity Issuance and (y) such Indebtedness is in fact
repaid upon the consummation of the purchase of such Property.
 
“Newspaper Entities” means, collectively, the Borrower and its Subsidiaries.
 
“Obligors” means, collectively, the Borrower, the Guarantors, Holdings, Shivers
and MPG Holdings.
 
“Operating Agreement” means the Operating Agreement dated October 26, 2001 for
MCC, as modified and supplemented and in effect from time to time.

Annex 17

--------------------------------------------------------------------------------

Annex Table of Contents

“Other Income” means, for any period, collectively, (i) Other Investment Income
for such period and (ii) to the extent exceeding $1,000,000, Other Rental Income
for such period.
 
“Other Investment Income” means, for any period, the sum for MCC, the Borrower
and its Restrictedtheir respective Subsidiaries (determined on a consolidated
basis without duplication in accordance with GAAP as if the Borrower and its
Subsidiaries were Subsidiaries of MCC), of the aggregate amount of cash
dividends and cash interest received by MCC, the Borrower and its
Restrictedtheir respective Subsidiaries during such period in respect of
Investments in preferred and common stock and notes and other debt securities
(including, without limitation, Cash and Cash Equivalents) held by MCC, the
Borrower and its Restrictedtheir respective Subsidiaries.
 
“Other Rental Income” means, for any period, the sum for MCC, the Borrower and
its Restrictedtheir respective Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP as if the Borrower and its
Subsidiaries were Subsidiaries of MCC), of all income received by MCC, the
Borrower and its Restrictedtheir respective Subsidiaries during such period in
respect of the leasing or subleasing of real property owned or leased by MCC,
the Borrower or any of its Restrictedtheir respective Subsidiaries.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Participant” has the meaning assigned to such term in Section 9.04(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Reorganization” means the reorganization described on Schedule VIII
(with such immaterial modifications as the Administrative Agent shall have
approved).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pesto” means Pesto, Inc., a Georgia corporation.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” means a Pledge Agreement substantially in the form of Exhibit
C between Holdings and the Administrative Agent.

Annex 18

--------------------------------------------------------------------------------

Annex Table of Contents

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Principal Payment Dates” means the Quarterly Dates falling on or nearest to
March 31, June 30, September 30 and December 31 of each year, commencing with
March 31, 2005, through and including the applicable Term Loan Maturity Date.
 
“Property” means any right or interest in or to property of any kind whatsoever
and whether tangible or intangible.
 
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
 
“Questo” means Questo, Inc., a Georgia corporation.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.
 
“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing at least a majority of the sum of the total Loans and
unused Commitments at such time.  References herein to the Required Lenders of
any Class shall refer to the Lenders of such Class holding at least a majority
of the sum of the total Loans and unused Commitments of such Class at such time.
 
“Restricted Payment” means, collectively, (a) all distributions of MCC, the
Borrower and its Restrictedtheir respective Subsidiaries (in cash, Property or
obligations) on, or other payments or distributions on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition of, any portion of any
ownership interest in MCC, the Borrower or any of itstheir respective
Subsidiaries or of any warrants, options or other rights to acquire any such
ownership interest (or to make any payments to any Person, such as “phantom
stock” payments, where the amount thereof is calculated with reference to fair
market or equity value of MCC, the Borrower or any of itstheir respective
Subsidiaries) and (b) any payments made by MCC or the Borrower to any holders of
any equity interests in MCC or the Borrower that are designed to reimburse such
holders for the payment of any Taxes attributable to the operations of MCC, the
Borrower and itstheir respective Subsidiaries.

Annex 19

--------------------------------------------------------------------------------

Annex Table of Contents

“Restricted Subsidiary” means any Subsidiary of MCC other than an Unrestricted
Subsidiaryor the Borrower.
 
“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).
 
“Revolving Credit Availability Period” means the period from and including
the  Effective Date to but excluding the earlier of the Revolving Credit
Commitment Termination Date and the date of termination of the Revolving Credit
Commitments.
 
“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.06 or 2.08(b) and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolving Credit
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Credit Commitments is $175,000,000.
 
“Revolving Credit Commitment Termination Date” means the Quarterly Date falling
on or nearest to September 30, 2012.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Credit Loans
at such time.
 
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.
 
“Security and Guarantee Agreement” means a Security and Guarantee Agreement
substantially in the form of Exhibit B between the Borrower, each Guarantor and
the Administrative Agent.
 
“Security Documents” means, collectively, the Security and Guarantee Agreement,
the Mortgages, the Pledge Agreement, the MPG Holdings Pledge Agreement and any
other collateral agreement, intercreditor agreement, license or sub-license
agreement or account control agreement delivered in connection with the Loan
Documents, and all Uniform Commercial Code financing statements required by such
documents to be filed with respect to the security interests in personal
property and fixtures created pursuant to such documents.
 
“Senior Cash Flow Ratio” means, as at any date of determination thereof, the
ratio of (i) Total Senior Indebtedness as at such date to (ii) Cash Flow for the
period of four fiscal quarters ending on or most recently ended prior to such
date.
 
“Series” has the meaning assigned to such term in Section 2.01(c).

Annex 20

--------------------------------------------------------------------------------

Annex Table of Contents

“Shivers” means Shivers Trading & Operating Company, a Georgia corporation.
 
“Special Deferred Compensation” means deferred compensation paid to senior
officers and other executive employees of MCC, the Borrower and any Subsidiary
of MCCof their respective Subsidiaries to the extent (a) paid by MCC or the
Borrower in cash and concurrently reimbursed in cash by Shivers, Pesto, MPG
Holdings or another Affiliate of MCC or the Borrower (not including MCC, the
Borrower or any Restricted Subsidiary of MCCof their respective Subsidiaries),
(b) paid by MCC through the delivery of shares of Class A Common Stock of
Mediacom or (c) paid in cash (or through the delivery of shares of Class A
Common Stock of Mediacom) by Shivers or MPG Holdings or another Affiliate of MCC
or the Borrower (not including MCC, the Borrower or any Restricted Subsidiary of
MCCof their respective Subsidiaries), but treated as an expense of MCC, the
Borrower and its Restrictedtheir respective Subsidiaries that is offset by a
deemed capital contribution to MCC, the Borrower and its Restrictedtheir
respective Subsidiaries by such Affiliate.
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subordinated Indebtedness” means, collectively, (a) Indebtedness of the Loan
Parties in respect of the 2003 Senior Subordinated Notes and (b) other
Indebtedness that is subordinated to the obligations of the Obligors under this
Agreement and the other Loan Documents.
 
“Subsidiary” means, for any Person, any corporation, limited liability company,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, limited liability company, partnership or other
entity (irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, limited liability
company, partnership or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such
Person.  “Wholly Owned Subsidiary” means any such corporation, limited liability
company, partnership or other entity of which all of the equity securities or
other ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are so owned or controlled.

Annex 21

--------------------------------------------------------------------------------

Annex Table of Contents

“Subsidiary Guarantors” means, collectively, (i) each of the Subsidiaries of MCC
and the Borrower contemplated to be signatories, as “Subsidiary Guarantors” to
the Security and Guarantee Agreement (as provided in the form thereof attached
as Exhibit B hereto), and (ii) each other Subsidiary of MCC or the Borrower that
becomes a party to the Security and Guarantee Agreement as contemplated by
Section 5.09.
 
“Swingline Indebtedness” means Indebtedness permitted under Section 6.03(k)
which has been identified in a written notice from MCC or the Borrower to the
Administrative Agent as “Swingline Indebtedness” for purposes of this Agreement
and each other Loan Document.
 
“Tax Consolidation Agreements” means, collectively, the respective tax
consolidation agreements dated as of August 7, 2003 between (a) MCC, Holdings
and Shivers and (b) the Borrower, MCC and Shivers, as amended to include Questo,
Pesto and MPG Holdings as part of the Permitted Reorganization.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term”, when used in reference to any Loan or Borrowing, refers to whether the
Class of such Loan or Borrowing is Tranche A Term or Incremental Term, as
opposed to Revolving Credit.
 
“Term Loan Commitments” means, collectively, the Tranche A Term Loan Commitments
and the Incremental Term Loan Commitments.
 
“Term Loan Lenders” means, collectively, the Tranche A Term Loan Lenders and the
Incremental Term Loan Lenders of any Series.
 
“Term Loan Maturity Date” means:  (a) with respect to the Tranche A Term Loans,
the Quarterly Date falling on or nearest to September 30, 2012 and (b) with
respect to the Incremental Term Loans of any Series, the maturity date for such
Series specified at the time the same is established pursuant to Section
2.01(c).
 
“Total Indebtedness” means, as at any date, the sum of all Indebtedness at such
date for Holdings (but not any Subsidiaries thereof), MCC, the Borrower and its
Restrictedtheir respective Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP as if the Borrower and its
Subsidiaries were Subsidiaries of MCC).
 
“Total Senior Indebtedness” means, as at any date, the sum of all Indebtedness
at such date of MCC, the Borrower and its Restrictedtheir respective
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP as if the Borrower and its Subsidiaries were Subsidiaries
of MCC), excluding, however, the 2003 Senior Subordinated Notes.
 
“Tranche A Term”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(b).

Annex 22

--------------------------------------------------------------------------------

Annex Table of Contents

“Tranche A Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make one or more Tranche A Term Loans
hereunder on the Effective Date, expressed as an amount representing the maximum
aggregate principal amount of the Tranche A Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 or 2.08(b) and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Tranche A Term Loan Commitment is set forth on Schedule
I, or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Tranche A Term Loan Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Tranche A Term Loan Commitments is
$175,000,000.
 
“Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.
 
“Transactions” means the execution, delivery and performance by MCC and the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof.
 
“2003 Senior Subordinated Notes” means the 7% senior subordinated notes due
August 1, 2013 issued on August 7, 2003 and on September 24, 2003 in the
aggregate principal amount of $300,000,000 by the Borrower pursuant to an
indenture dated August 7, 2003 between the Borrower, Morris Finance, the
guarantors thereunder and Wachovia Bank, National Association, as trustee.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unrestricted Subsidiaries” means, collectively, (a) each entity designated as
an “Unrestricted Subsidiary” in Part C of Schedule IV hereto, (b) any entity
from time to time hereafter designated as an “Unrestricted Subsidiary” in
accordance with the requirements of Section 6.11 and (c) any Subsidiary of an
Unrestricted Subsidiary.
 
“Unrestricted Subsidiary” means any Subsidiary of MCC or the Borrower that is
not a Restricted Subsidiary.  Each Subsidiary of MCC and the Borrower shall be
automatically deemed to be a “Restricted Subsidiary” as of the Amendment No. 4
Effective Date.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.
 
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Credit Loan”, “Tranche A Term Loan” or “Incremental Term
Loan”) or by Type (e.g., an “ABR Loan”, or a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar

Annex 23

--------------------------------------------------------------------------------

Annex Table of Contents

Revolving Credit Loan” or an “ABR Revolving Credit Loan”); each Series of
Incremental Term Loans shall be deemed a separate Class of Loans hereunder.  In
similar fashion, (i) Borrowings may be classified and referred to by Class, by
Type and by Class and Type, and (ii) Commitments may be classified and referred
to by Class; each Series of Incremental Term Borrowings and Incremental Term
Loan Commitments shall be deemed a separate Borrowing and Commitment hereunder.
 
SECTION 1.03.  Terms Generally
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04.  Accounting Terms and Determinations
 
(a)  Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall (unless otherwise disclosed to the Lenders in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with those used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the delivery of the first financial statements under Section 5.01, means the
audited financial statements for MCC and its Subsidiaries as at December 31,
2004 referred to in Section 3.02).  All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of generally accepted accounting
principles applied on a basis consistent with those used in the preparation of
the latest annual or quarterly financial statements furnished to the Lenders
pursuant to Section 5.01 (or, prior to the delivery of the first financial
statements under Section 5.01, used in the preparation of the audited financial
statements for MCC and its Subsidiaries as at December 31, 2004 referred to in
Section 3.02) unless
 
(i)  MCC and the Borrower shall have objected to determining such compliance on
such basis at the time of delivery of such financial statements or

Annex 24

--------------------------------------------------------------------------------

Annex Table of Contents

(ii)  the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements,
 
in either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01, means
said audited financial statements referred to in Section 3.02).
 
(b)  Statements of Changes.  MCC and the Borrower shall deliver to the Lenders
at the same time as the delivery of any annual or quarterly financial statements
under Section 5.01 (i) a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statements and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of subsection (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.
 
(c)  Changes in Fiscal Periods.  To enable the ready and consistent
determination of compliance with the covenants set forth in Sections 5 and 6,
neither the Borrower nor MCC will change the last day of its fiscal year from
December 31 of each year, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30 of each year,
respectively, provided that, notwithstanding the foregoing, the Borrower or MCC
may for accounting convenience adjust such fiscal periods to end on dates
different than those prescribed above, so long as the last day of any such
fiscal period does not end on a date later than the dates prescribed above, or
earlier than six days prior to the dates prescribed above.
 
(d)  Tax Consolidation Agreements.  Pursuant to the Tax Consolidation
Agreements, the Borrower, Holdings, MCC and, Shivers, Questo, Pesto and MPG
Holdings have agreed that MCC, the Borrower and itstheir respective Subsidiaries
are not obligated to pay to Holdings or, Shivers, Questo, Pesto or MPG Holdings
amounts in respect of Federal and State income taxes in excess of those provided
therein.  Whenever making determinations under this Agreement of the amount of
Federal and State income taxes payable during any period (or the amount of
refunds in respect of such taxes receivable during any period) by MCC, the
Borrower and its Restrictedtheir respective Subsidiaries, the amount of such
taxes payable or receivable shall be deemed to be equal to the amounts payable
or receivable, as the case may be, in respect of such taxes under the Tax
Consolidation Agreements without reference to whether Shivers, Questo, Pesto,
MPG Holdings, Shivers and their respective Subsidiaries shall in fact pay any
amounts in respect of Federal and State income taxes (or receive any amounts in
respect of refunds of Federal and State income taxes) during the relevant
period.

Annex 25

--------------------------------------------------------------------------------

Annex Table of Contents

ARTICLE II
 
THE CREDITS
 
SECTION 2.01.  The Commitments
 
(a)  Revolving Credit Loans.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans to
the Borrower from time to time during the Revolving Credit Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment or
(ii) the total Revolving Credit Exposures, together with the aggregate amount of
Swingline Indebtedness, exceeding the total Revolving Credit
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Credit Loans.
 
(b)  Tranche A Term Loans.  Subject to the terms and conditions set forth
herein, each Tranche A Term Loan Lender agrees to make one or more Tranche A
Term Loans to the Borrower on the Effective Date in a principal amount not
exceeding its Tranche A Term Loan Commitment.  Amounts prepaid or repaid in
respect of Tranche A Term Loans may not be reborrowed.
 
(c)  Incremental Term Loans.  In addition to Borrowings of Revolving Credit
Loans and Tranche A Term Loans pursuant to paragraphs (a) and (b) above, at any
time and from time to time prior to the Term Loan Maturity Date, the Borrower
may request that one or more Persons (which may include the Lenders) offer to
enter into commitments to make term loans (each such loan being herein called an
“Incremental Term Loan”) under this paragraph (c), it being understood that if
such offer is to be made by any Person that is not already a Lender hereunder,
the Administrative Agent shall have consented to such Person being a Lender
hereunder to the extent such consent would be required pursuant to Section
9.04(b) in the event of an assignment to such Person.  In the event that one or
more of such Persons offer, in their sole discretion, to enter into such
commitments, and such Persons and the Borrower agree as to the amount of such
commitments that shall be allocated to the respective Persons making such offers
and the fees (if any) to be payable by the Borrower in connection therewith and
the amortization and maturity date to be applicable thereto, the Borrower, such
Persons and the Administrative Agent shall execute and deliver an appropriate
agreement with respect thereto, and such Persons shall become obligated to make
Incremental Term Loans under this Agreement in an amount equal to the amount of
their respective Incremental Loan Commitments as specified in such
agreement.  The Incremental Term Loans to be made pursuant to any such agreement
between the Borrower and one or more Lenders in response to any such request by
the Borrower shall be deemed to be a separate “Series” of Incremental Term Loans
for all purposes of this Agreement.
 
Anything herein to the contrary notwithstanding, (i) the minimum aggregate
principal amount of Incremental Term Loan Commitments entered into pursuant to
any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Loans) shall be $25,000,000, (ii) the aggregate
principal amount of all Incremental Term Loan Commitments and Incremental Term
Loans incurred after the Effective Date, together with (x) [Intentionally
deleted], (y) the aggregate amount of increases in Revolving Credit Commitments
effected

Annex 26

--------------------------------------------------------------------------------

Annex Table of Contents

pursuant to Section 2.06(e) and (z) the aggregate amount of Indebtedness
incurred pursuant to Section 5(b) of the Pledge Agreement, shall not exceed
$350,000,000 or such higher amount to which the Required Lenders shall have
consented, (iii) the final maturity for the Incremental Term Loans of any Series
shall not be earlier than the Term Loan Maturity Date for Tranche A Term Loans,
(iv) the weighted average life to maturity (determined in a manner satisfactory
to the Administrative Agent) of the Incremental Term Loans of any Series at the
time of the making thereof shall not be shorter than the then-remaining weighted
average life to maturity (so determined) of the Tranche A Term Loans and (v)
except for the amortization and interest rate to be applicable thereto, and any
fees to be paid in connection therewith, the Incremental Term Loans of any
Series shall have the same terms as the Tranche A Term Loans.
 
Anything in this Agreement to the contrary notwithstanding, unless the Required
Lenders shall otherwise agree, the Borrower shall not have the right to request
or borrow any Incremental Term Loans.
 
SECTION 2.02.  Loans and Borrowings.
 
(a)  Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class (and, in the case of Incremental Term
Loans, of a particular Series) and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class (and, if
applicable, of the applicable Series).  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)  Type of Loans.  Subject to Section 2.11, each Borrowing shall be
constituted entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)  Minimum Amounts; Limitation on Number of Borrowings.  Each Eurodollar
Borrowing shall be in an aggregate amount of $5,000,000 or a larger multiple of
$1,000,000.  Each ABR Borrowing shall be in an aggregate amount equal to
$2,000,000 or a larger multiple of $500,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of the applicable Class (or, in the case of an Incremental
Term Loan Commitment of any Series, in an aggregate amount that is equal to the
entire unused balance of the total Commitments of such Series).  Borrowings of
more than one Class and Type may be outstanding at the same time; provided that
there shall not at any time be more than a total of fifteen Eurodollar
Borrowings outstanding.
 
(d)  Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurodollar Borrowing):  (i) any Revolving Credit
Borrowing if the Interest Period requested therefor would end after the
Revolving Credit Commitment Termination Date; (ii) any Term Borrowing if the

Annex 27

--------------------------------------------------------------------------------

Annex Table of Contents

Interest Period requested therefor would end after the applicable Term Loan
Maturity Date; (iii) any Tranche A Term Loan Borrowing if the Interest Period
requested therefor would commence before and end after any Principal Payment
Date unless, after giving effect thereto, the aggregate principal amount of the
Term Loans of such Class having Interest Periods that end after such Principal
Payment Date shall be equal to or less than the aggregate principal amount of
the Term Loans of such Class permitted to be outstanding after giving effect to
the payments of principal required to be made on such Principal Payment Date or
(iv) any Incremental Term Borrowing of any Series if the Interest Period
requested therefor would commence before and end after any date for the payment
of principal thereof unless, after giving effect thereto, the aggregate
principal amount of the Incremental Term Loans of such Series having Interest
Periods that end after such date shall be equal to or less than the aggregate
principal amount of the Incremental Term Loans of such Series permitted to be
outstanding after giving effect to the payments of principal required to be made
on such date.
 
SECTION 2.03.  Requests for Borrowings.
 
(a)  Notice by the Borrower.  To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.
 
(b)  Content of Borrowing Requests.  Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i)  whether the requested Borrowing is to be a Revolving Credit Borrowing,
Tranche A Term Borrowing or Incremental Term Loan Borrowing (including, if
applicable, the respective Series of Incremental Term Loans to which such
Borrowing relates);
 
(ii)  the aggregate amount of the requested Borrowing;
 
(iii)  the date of such Borrowing, which shall be a Business Day;
 
(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(v)  in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d);
 
(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04; and

Annex 28

--------------------------------------------------------------------------------

Annex Table of Contents

(vii) a certification that after giving effect to such Borrowing the total
Revolving Credit Exposures, together with the aggregate amount of Swingline
Indebtedness, does not exceed the total Revolving Commitments.
 
(c)  Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
(d)  Failure to Elect.  If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the requested Borrowing shall be made instead as an ABR Borrowing.
 
SECTION 2.04.  Funding of Borrowings.
 
(a)  Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
 
(b)  Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.05.  Interest Elections.
 
(a)  Elections by the Borrower.  The Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have the Interest Period specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Eurodollar Borrowing, may

Annex 29

--------------------------------------------------------------------------------

Annex Table of Contents

elect the Interest Period therefor, all as provided in this Section.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.
 
(b)  Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c)  Content of Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies (including,
if applicable, the respective Series of Incremental Term Loans to which such
Interest Election Request relates) and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) of this paragraph shall be specified for each
resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
 
(d)  Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)  Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or

Annex 30

--------------------------------------------------------------------------------

Annex Table of Contents

continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period therefor.
 
SECTION 2.06.  Changes of Commitments.
 
(a)  Scheduled Termination and Reduction of Commitments.  Unless previously
terminated, (i) the Tranche A Term Loan Commitments shall terminate at 5:00
p.m., New York City time, on the Effective Date, (ii) the Revolving Credit
Commitments shall terminate on the Revolving Credit Commitment Termination Date
and (iii) the Incremental Term Loan Commitments of each Series shall terminate
on the close of business on the date specified therefor pursuant to Section
2.01(c) at the time such Series is established.  In addition, the Revolving
Credit Commitments shall be automatically ratably reduced to $100,000,000
effective on the Amendment No. 3 Effective Date and shall be further
automatically ratably reduced to $70,000,000 effective on the Amendment No. 4
Effective Date.  Concurrently with any such reduction in the Revolving Credit
Commitments, the Borrower shall prepay Revolving Credit Loans in accordance with
Section 2.08 to the extent necessary so that, after giving effect to such
reduction, the total Revolving Credit Exposures do not exceed the total
Revolving Credit Commitments.
 
(b)  Voluntary Termination or Reduction of Commitments.  The Borrower may at any
time terminate, or from time to time reduce, the Commitments of any Class
(including the Commitments of any Series of Incremental Term Loans); provided
that (i) each reduction of the Commitments of any Class pursuant to this Section
shall be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Credit Commitments
if, after giving effect to any concurrent prepayment of the Revolving Credit
Loans in accordance with Section 2.08, the total Revolving Credit Exposures
would exceed the total Revolving Credit Commitments.
 
(c)  Notice of Voluntary Termination or Reduction of Commitments.  The Borrower
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments of any Class under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
(d)  Effect of Termination or Reduction of Commitments.  Any termination or
reduction of the Commitments of any Class shall be permanent.  Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

Annex 31

--------------------------------------------------------------------------------

Annex Table of Contents

(e)  Commitment Increases.  The Borrower shall have the right, so long as no
Default shall have occurred and be continuing, at any time prior to the
Revolving Credit Commitment Termination Date, to increase the total aggregate
amount of the Revolving Credit Commitments hereunder by (x) adding a lender or
lenders hereto with a Revolving Credit Commitment or Revolving Credit
Commitments of up to the amount (or aggregate amount) of such increase (which
lender or lenders shall thereupon become “Lenders” hereunder) and/or (y)
enabling any Lender or Lenders to increase its (or their) Revolving Credit
Commitment (or Revolving Credit Commitments) up to the amount of any such
increase; provided that: (i) in no event shall any Lender’s Revolving Credit
Commitment be increased without the consent of such Lender, (ii) if any
Revolving Credit Loans are outstanding hereunder on the date that any such
increase is to be effective, such Revolving Credit Loans shall on or prior to
the effectiveness of such increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.13, (iii) any such increase shall be in a multiple
of $20,000,000, (iv) in no event shall the sum of the aggregate amount of
Incremental Term Loans incurred after the Effective Date, the aggregate amount
of increases in Revolving Credit Commitments pursuant to this Section, together
with the aggregate amount of Indebtedness incurred pursuant to Section 5(b) of
the Pledge Agreement, exceed $350,000,000 or such higher amount to which the
Required Lenders shall have consented, (v) no increase in Revolving Credit
Commitments contemplated by this Section shall result in any one Lender having a
Revolving Credit Commitment in an amount which equals more than 20% of the
aggregate amount of the Revolving Credit Commitments hereunder, and (vi) no
increase in Revolving Credit Commitments shall occur within twelve months of a
reduction in the Revolving Credit Commitments pursuant to Section 2.06(b).
 
Anything in this Agreement to the contrary notwithstanding, unless the Required
Lenders shall otherwise agree, the Borrower shall not have the right to request
or increase the total aggregate amount of the Revolving Credit Commitments
hereunder.
 
SECTION 2.07.  Repayment of Loans; Evidence of Debt.
 
(a)  Repayment.  The Borrower hereby unconditionally promises to pay the Loans
as follows:
 
(i)  to the Administrative Agent for account of the Revolving Credit Lenders the
outstanding principal amount of the Revolving Credit Loans on the Revolving
Credit Commitment Termination Date,

Annex 32

--------------------------------------------------------------------------------

Annex Table of Contents

(ii)  to the Administrative Agent for account of the Tranche A Term Loan Lenders
the outstanding principal amount of the Tranche A Term Loans on each Principal
Payment Date set forth below in the aggregate principal amount set forth
opposite such Principal Payment Date (subject to adjustment pursuant to
paragraph (b) of this Section):
 
Principal Payment Date
 
Amount ($)
 
December 31, 2007
    2,187,500  
March 31, 2008
    2,187,500  
June 30, 2008
    2,187,500  
September 30, 2008
    2,187,500            
December 31, 2008
    4,375,000  
March 31, 2009
    4,375,000  
June 30, 2009
    4,375,000  
September 30, 2009
    4,375,000            
December 31, 2009
    6,562,500  
March 31, 2010
    6,562,500  
June 30, 2010
    6,562,500  
September 30, 2010
    6,562,500            
December 31, 2010
    8,750,000  
March 31, 2011
    8,750,000  
June 30, 2011
    8,750,000  
September 30, 2011
    8,750,000            
December 31, 2011
    21,875,000  
March 31, 2012
    21,875,000  
June 30, 2012
    21,875,000  
September 30, 2012
    21,875,000  

 
(iii)  to the Administrative Agent for the account of the Incremental Term Loan
Lenders of any Series the outstanding principal amount of the Incremental Term
Loans of such Series in such installments on such dates and in such amounts as
shall be agreed upon between the Borrower and such Incremental Term Loan Lenders
at the time the Incremental Term Loan Commitments of such Series are established
pursuant to Section 2.01(c).
 
(b)  Adjustment of Amortization Schedule.  If the initial aggregate amount of
the Tranche A Term Loan Commitments exceeds the aggregate principal amount of
Tranche A Term Loans that are made on the Effective Date, then the scheduled
repayments of Borrowings of such Class to be made pursuant to this Section shall
be reduced ratably by an aggregate amount equal to such excess.  To the extent
not previously paid, all Tranche A Term Loans shall be due and payable on the
Term Loan Maturity Date for Tranche A Term Loans.
 
(c)  Manner of Payment.  Prior to any repayment or prepayment of any Borrowings
of any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
the applicable Class to be

Annex 33

--------------------------------------------------------------------------------

Annex Table of Contents

paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings of any Class shall be applied to repay any outstanding
ABR Borrowings of such Class before any other Borrowings of such Class.  If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first).  Each payment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.
 
(d)  Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(e)  Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof (and, in the case of Incremental
Term Loans, the respective Series thereof) and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.
 
(f)  Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (d) or (e) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(g)  Promissory Notes.  Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
 
SECTION 2.08.  Prepayment of Loans.
 
(a)  Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.  Any prepayment of the Term Loans shall be applied
to the respective Term Loans of each Class ratably in accordance with the
respective outstanding principal amounts thereof and to the installments thereof
ratably in accordance with the respective principal amounts thereof.

Annex 34

--------------------------------------------------------------------------------

Annex Table of Contents

(b)  Mandatory Prepayments.  The Borrower will prepay the Loans, and/or the
Commitments shall be subject to automatic reduction, as follows:
 
(i)  Dispositions.  No later than five Business Days after the occurrence of any
Disposition, the Borrower will deliver to the Lenders a statement, certified by
a senior officer of the Borrower, in form and detail satisfactory to the
Administrative Agent, of the amount of the Net Proceeds of such Disposition and,
to the extent the Net Proceeds from such Disposition (when taken together with
the aggregate amount of Net Proceeds from all other such Dispositions for which
a prepayment has not yet been made under this Section 2.08(b)(i)) shall exceed
$5,000,000, the Borrower shall prepay the Loans, and the Commitments shall be
subject to automatic reduction, as follows:
 
(A)  concurrently with the delivery of such statement, in an aggregate amount
equal to 100% of the Net Proceeds of such Dispositions so received by MCC, the
Borrower and itstheir respective Subsidiaries; and
 
(B)  thereafter, quarterly, on the date of the delivery by the Borrower to the
Lenders pursuant to Section 5.01 of financial statements for each quarterly
fiscal period, to the extent MCC, the Borrower or any of itstheir respective
Subsidiaries shall receive Net Proceeds during such quarterly fiscal period
under deferred payment arrangements or Investments entered into or received in
connection with any Disposition, an amount equal to (x) 100% of the
aggregate amount of such Net Proceeds minus (y) any transaction expenses
associated with such Disposition and not previously deducted in the
determination of Net Proceeds plus (or minus, as the case may be) (z) any other
adjustment received (or paid) by MCC, the Borrower or such Subsidiary pursuant
to the respective agreements, if any, giving rise to such Disposition and not
previously taken into account in the determination of the Net Proceeds of such
Disposition, provided that, if prior to the date upon which the Borrower would
otherwise be required to make a prepayment under this clause (B) with respect to
any quarterly fiscal period the aggregate amount of such Net Proceeds received
shall aggregate an amount that will require a prepayment of $5,000,000 or more
under this clause (B) with respect to such quarterly fiscal period, then the
Borrower shall immediately make a prepayment under this clause (B) in an amount
equal to such required prepayment.
 
Prepayments of Loans and reductions of Commitments shall be effected in each
case in the manner and to the extent specified in clause (v) of this Section
2.08(b).  Nothing in this Section 2.08(b)(i) shall be deemed to limit the
obligation of the Borrower to obtain the consent of the Required Lenders
pursuant to Section 9.02(b) for any Disposition described above not otherwise
permitted under this Agreement.
 
(ii)  Equity Issuance.  Upon any Equity Issuance (other than an Equity Issuance
by a Restricted Subsidiary of MCC to MCC or another Restrictedany Subsidiary
thereof or an Equity Issuance by a Subsidiary of MCCthe Borrower to the Borrower
or any Subsidiary thereof), the Borrower will deliver to the Lenders a
statement, certified by a senior officer of the Borrower, in form and detail
satisfactory to the Administrative Agent, of the amount of the Net Proceeds
thereof and the Borrower shall prepay the Loans, and the Commitments shall be
subject to automatic reduction, in an aggregate amount equal to 100% of the Net
Proceeds of such

Annex 35

--------------------------------------------------------------------------------

Annex Table of Contents

Equity Issuance, such prepayment and reduction to be effected in each case in
the manner and to the extent specified in clause (v) of this Section
2.08(b).  Notwithstanding the foregoing, the Borrower shall not be required to
make a prepayment pursuant to this Section 2.08(b) until such time as the
aggregate Net Proceeds received by it with respect to all such Equity Issuances
made by it after the date hereof shall exceed $5,000,000.
 
(iii)  Change of Control.  Upon the occurrence of any “change of control” as
defined under the 2003 Senior Subordinated Notes, the Borrower shall prepay the
outstanding principal amount of all Loans, and all of the Commitments shall
terminate.
 
(iv)  Maximum Cash Balances.  If MCC, the Borrower and itstheir respective
Subsidiaries shall maintain Cash and Cash Equivalents in excess of $15,000,000
in the aggregate as of the close of business (New York time) on any Business
Day, MCCthe Borrower shall, not later 12:00 noon (New York time) on the next
succeeding Business Day, prepay the outstanding Revolving Credit Loans in an
aggregate amount not less than the amount of such excess.
 
(v)  Application.  Prepayments and/or reductions of Commitments pursuant to this
paragraph (other than prepayments pursuant to clause (iv) of this paragraph)
shall be applied as follows:
 
first, to the prepayment of the outstanding Term Loans, ratably in accordance
with the respective principal amounts thereof, and to the installments thereof
ratably in accordance with the respective principal amounts thereof, and
 
second, following the prepayment in full of all outstanding amounts of Term
Loans to the prepayment of the Revolving Credit Loans (and to the simultaneous
reduction of the Revolving Credit Commitments or, to the extent the Revolving
Credit Loans shall have been paid in full, the Revolving Credit Commitments
shall be automatically reduced by an amount equal to the amount of such required
prepayment).
 
(c)  Notices, Etc.  Except for prepayments pursuant to clause (iv) of Section
2.08(b), the Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.

Annex 36

--------------------------------------------------------------------------------

Annex Table of Contents

 
(d)  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.

 
(e)  Prepayments shall be accompanied by accrued interest to the extent required
by Section 2.10 and shall be made in the manner specified in Section 2.07(c).
 
SECTION 2.09.  Fees.
 
(a)  Commitment Fee.  The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of the Revolving Credit Commitment of
such Lender during the period from and including the date hereof to but
excluding the earlier of the date such Revolving Credit Commitment terminates
and the Revolving Credit Commitment Termination Date.  Accrued commitment fees
shall be payable on each Quarterly Date and on the earlier of the date the
Revolving Credit Commitments terminate and the Revolving Credit Commitment
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 
(b)  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
 
(c)  Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.10.  Interest.
 
(a)  ABR Loans.  The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
 
(b)  Eurodollar Loans.  The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
 
(c)  Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)  Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon

Annex 37

--------------------------------------------------------------------------------

Annex Table of Contents

termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of a Revolving Credit Loan that is an ABR Loan prior to the Revolving
Credit Commitment Termination Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Borrowing prior to
the end of the Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.
 
(e)  Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11.  Alternate Rate of Interest
 
If prior to the commencement of the Interest Period for any Eurodollar
Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)  if such Borrowing is of a particular Class of Loans (including of a
particular Series of Incremental Term Loans), the Administrative Agent is
advised by the Required Lenders of such Class that the Adjusted LIBO Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

Annex 38

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 2.12.  Increased Costs.
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii)  impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(b)  Capital Requirements.  If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)  Certificates from  Lenders.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

Annex 39

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 2.13.  Break Funding Payments
 
In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period therefor (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of an Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.08(c) and is revoked in accordance herewith), or (d) the
assignment as a result of a request by the Borrower pursuant to Section 2.16(b)
of any Eurodollar Loan other than on the last day of an Interest Period
therefor, then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, the loss to any Lender attributable to any such event shall be
deemed to include an amount determined by such Lender to be equal to the excess,
if any, of (i) the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over (ii)
the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for Dollar deposits from other banks in the eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.14.  Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b)  Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or

Annex 40

--------------------------------------------------------------------------------

Annex Table of Contents

asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
 
SECTION 2.15.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except as otherwise expressly provided in the
relevant Loan Document and except payments pursuant to Sections 2.12, 2.13, 2.14
and 9.03, which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.
 
(b)  Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees

Annex 41

--------------------------------------------------------------------------------

Annex Table of Contents

then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(c)  Pro Rata Treatment.  Except to the extent otherwise provided herein:  (i)
each Borrowing of a particular Class (including of a particular Series of
Incremental Term Loans) shall be made from the relevant Lenders, each payment of
commitment fee under Section 2.09 shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class (including of a particular Series of Incremental Term Loans)
under Section 2.06 shall be applied to the respective Commitments of such Class
of the relevant Lenders, pro rata according to the amounts of their respective
Commitments of such Class; (ii) each Borrowing of any Class (including of a
particular Series of Incremental Term Loans) shall be allocated pro rata among
the relevant Lenders according to the amounts of their respective Commitments of
such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment or prepayment by the Borrower of
principal of Loans of a particular Class (including of a particular Series of
Incremental Term Loans) shall be made for account of the relevant Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans of
such Class held by them; and (iv) each payment of interest by the Borrower of
interest on Loans of a particular Class (including of a particular Series of
Incremental Term Loans) shall be made for account of the relevant Lenders pro
rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.
 
(d)  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to MCC or the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
 
(e)  Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the

Annex 42

--------------------------------------------------------------------------------

Annex Table of Contents

Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.
 
(f)  Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(b) or
2.15(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
SECTION 2.16.  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
2.12, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.14, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender

Annex 43

--------------------------------------------------------------------------------

Annex Table of Contents

or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
MCC (as to itself and each of its Subsidiaries), and, to the extent applicable
to the Borrower and its Subsidiaries, the Borrower (as to itself and each of its
Subsidiaries), represents and warrants to the Lenders that:
 
SECTION 3.01.  Corporate Existence
 
Each of MCC, the Borrower and itstheir respective Subsidiaries:  (a) is a
limited liability company, corporation, partnership or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all requisite corporate or other
power, and has all material governmental licenses, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify could have
a Material Adverse Effect.
 
SECTION 3.02.  Financial Condition
 
MCC has heretofore furnished to each of the Lenders the following:
 
(a)  the audited consolidated balance sheet of MCC and its Subsidiaries as at
December 31, 2004 and the related audited consolidated statements of income,
retained earnings and cash flows of MCC and its Subsidiaries for the fiscal year
ended on said date, with the opinion thereon of Deloitte & Touche LLP;
 
(b)  the unaudited consolidated balance sheet of MCC and its Subsidiaries as at
September 30, 2005 and the related unaudited consolidated statements of income,
retained earnings and cash flows of MCC and its Subsidiaries for the three-month
period ended on such date;
 
(c)  the audited consolidated balance sheet of the Newspaper Entities as at
December 31, 2004 and the related audited consolidated statements of income,
retained earnings and cash flows of the Newspaper Entities for the fiscal year
ended on said date, with the opinion thereon of Deloitte & Touche LLP; and
 
(d)  the unaudited consolidated balance sheet of the Newspaper Entities as at
September 30, 2005 and the related unaudited consolidated statements of income,
retained earnings and cash flows of the Newspaper Entities for the three-month
period ended on such date.

Annex 44

--------------------------------------------------------------------------------

Annex Table of Contents

All such financial statements are complete and correct and fairly present the
consolidated financial condition of MCC and its Restricted Subsidiaries (and of
the Newspaper Entities) as at said dates and the respective consolidated results
of their operations for the fiscal year and three-month period ended on said
dates (subject, in the case of such financial statements as at September 30,
2005, to normal audit adjustments) all in accordance with generally accepted
accounting principles and practices applied on a consistent basis.  None of MCC
or any of its Restricted Subsidiaries has on the date hereof any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments.  Since December 31, 2004, there has been no material adverse change
in the consolidated financial condition, operations, business or prospects taken
as a whole of MCC and its Restricted Subsidiaries (or of the Newspaper Entities)
from that set forth in said financial statements as at said date.
 
SECTION 3.03.  Litigation
 
Except as disclosed to the Lenders in Schedule V hereto, there are no legal or
arbitral proceedings, or any proceedings by or before any governmental or
regulatory authority or agency, now pending or (to the knowledge of the
Borrower) threatened against MCC, the Borrower or any of itstheir respective
Subsidiaries which, if adversely determined, could have a Material Adverse
Effect.
 
SECTION 3.04.  No Breach
 
None of the execution and delivery of this Agreement and the other Basic
Documents, the consummation of the transactions herein and therein contemplated
or compliance with the terms and provisions hereof and thereof will conflict
with or result in a breach of, or require any consent (except for consents of
members under operating agreements, each of which shall have been obtained on or
before the Effective Date) under the charter or by-laws of MCC, the Borrower or
any of itstheir respective Subsidiaries or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which MCC, the Borrower or any of
itstheir respective Subsidiaries is a party or by which any of them or any of
their Property is bound or to which any of them is subject, or constitute a
default under any such agreement or instrument, or (except for the Liens created
pursuant to the Security Documents) result in the creation or imposition of any
Lien upon any Property of MCC, the Borrower or any of itstheir respective
Subsidiaries pursuant to the terms of any such agreement or instrument.
 
SECTION 3.05.  Action
 
The Borrower has all necessary limited liability company and other power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement, the Security and Guarantee Agreement and each of the other Basic
Documents to which it is a party and each Guarantor has all necessary corporate
or limited liability company and other power, authority and legal right to
execute, deliver and perform its obligations under each Loan Document to which
it is a party; the execution, delivery and performance by the Borrower of this
Agreement, the Security and Guarantee Agreement and each of the other Basic
Documents to which it is a

Annex 45

--------------------------------------------------------------------------------

Annex Table of Contents

party, and by each Guarantor of each Loan Document to which it is a party, have
been duly authorized by all necessary corporate or limited liability company and
other action on its part (including, without limitation, any required member or
shareholder approvals); and this Agreement has been duly and validly executed
and delivered by the Borrower and constitutes, and the Security and Guarantee
Agreement and each of the other Basic Documents to which it is a party (in the
case of MCC and the Borrower) and each Loan Document to which it is a party (in
the case of each Guarantor) when executed and delivered will constitute, its
legal, valid and binding obligation, enforceable against the Borrower or such
Guarantor, as the case may be, in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
SECTION 3.06.  Approvals
 
No authorizations, approvals or consents of, and no filings or registrations
with, any governmental or regulatory authority or agency, or any securities
exchange, are necessary for the execution, delivery or performance by the
Borrower or any Guarantor of the Basic Documents to which it is a party or for
the legality, validity or enforceability hereof or thereof, except for filings
and recordings in respect of the Liens created pursuant to the Security
Documents.
 
SECTION 3.07.  Use of Credit
 
NeitherNone of MCC nor, the Borrower or any of itstheir respective Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.
 
SECTION 3.08.  ERISA
 
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $3,000,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $3,000,000 the fair market value of the assets
of all such underfunded Plans.

Annex 46

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 3.09.  Taxes
 
Except for the Tax Consolidation Agreements, there is no tax sharing, tax
allocation or similar agreement in effect providing for the manner in which tax
payments owing by MCC, the Borrower and itstheir respective Subsidiaries
(whether in respect of Federal or State income or other taxes) are allocated
among the members of the group.  MCC, the Borrower and itstheir respective
Subsidiaries have filed (either directly, or indirectly through Shivers, Questo
or Pesto), all Federal and State income tax returns and all other material tax
returns that are required to be filed by them and have paid (either directly, or
indirectly through Shivers, Questo or Pesto) all taxes due pursuant to such
returns or pursuant to any assessment received by Shivers, Questo, Pesto or MPG
Holdings or by MCC, the Borrower or any of itstheir respective
Subsidiaries.  The charges, accruals and reserves on the books of MCC, the
Borrower or any of itstheir respective Subsidiaries in respect of taxes and
other governmental charges are, in the opinion of the Borrower, adequate.
 
SECTION 3.10.  Investment Company Act
 
NeitherNone of MCC nor, the Borrower or any of itstheir respective Subsidiaries
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.11.  Public Utility Holding Company Act.  Neither MCC nor any of its
Subsidiaries is a “holding company”, or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.
 
SECTION 3.12.  Material Agreements and Liens
 
(a)  Indebtedness.  Part A of Schedule II hereto is a complete and correct list,
as of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, MCC, the
Borrower or any of itstheir respective Subsidiaries the aggregate principal or
face amount of which equals or exceeds (or may equal or exceed) $100,000, and
the aggregate principal or face amount outstanding or that may become
outstanding under each such arrangement is correctly described in Part A of said
Schedule II.
 
(b)  Liens.  Part B of Schedule II hereto is a complete and correct list, as of
the date of this Agreement, of each Lien securing Indebtedness of any Person the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $100,000 and covering any Property of MCC, the Borrower or any of
itstheir respective Subsidiaries and the aggregate Indebtedness secured (or
which may be secured) by each such Lien and the Property covered by each such
Lien is correctly described in Part B of said Schedule II.

Annex 47

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 3.13.  Environmental Matters
 
Each of MCC, the Borrower and itstheir respective Subsidiaries has obtained all
environmental, health and safety permits, licenses, registrations and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license, registration or authorization would not have a
Material Adverse Effect.  Each of such permits, licenses, registrations and
authorizations is in full force and effect and each of MCC, the Borrower and
itstheir respective Subsidiaries is in compliance with the terms and conditions
thereof, and is also in compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply therewith would not have a Material Adverse Effect or is disclosed in
Schedule III hereto.
 
In addition, except as set forth in Schedule III hereto:
 
(a)  No notice, notification, demand, request for information, citation, summons
or order has been issued, no complaint has been filed, no penalty has been
assessed and no investigation or review is pending or, to the best of the
Borrower’s knowledge, threatened by any governmental or other entity with
respect to any alleged failure by MCC, the Borrower or any of itstheir
respective Subsidiaries to have any environmental, health or safety permit,
license, registration or other authorization required under any Environmental
Law in connection with the conduct of the business of MCC, the Borrower or any
of itstheir respective Subsidiaries or with respect to any generation,
treatment, storage, recycling, transportation, discharge or disposal, or any
Release or threatened Release, of any Hazardous Materials generated by MCC, the
Borrower or any of itstheir respective Subsidiaries which information,
citations, summons, order, penalty or alleged failure could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)  As of the date hereof, neithernone of MCC nor, the Borrower or any of
itstheir respective Subsidiaries owns, operates or leases a treatment, storage
or disposal facility requiring a permit under the Resource Conservation and
Recovery Act of 1976, as amended, or under any comparable state or local
statute; and, as of the date hereof:
 
(i)  no polychlorinated biphenyls (PCB’s) are or (within the five year period
preceding the date hereof) have been present at any site or facility now or
previously owned, operated or leased by MCC, the Borrower or any of itstheir
respective Subsidiaries except for PCB’s that may be present in transformers
that are either (x) not owned by MCC, the Borrower or any of itstheir respective
Subsidiaries or (y) in compliance with Environmental Law;
 
(ii)  no friable asbestos or asbestos-containing materials are or (within the
five year period preceding the date hereof) have been present at any site or
facility now or previously owned, operated or leased by MCC, the Borrower or any
of itstheir respective Subsidiaries except for friable asbestos or
asbestos-containing materials that are subject to operation and maintenance
plans and would not cost in excess of $100,000 at any single facility to fully
abate or remediate;

Annex 48

--------------------------------------------------------------------------------

Annex Table of Contents

(iii)  there are no underground storage tanks or surface impoundments for
Hazardous Materials, active or abandoned, at any site or facility now or (within
the five year period preceding the date hereof) previously owned, operated or
leased by MCC , the Borrower  or any of itstheir respective Subsidiaries which
could reasonably be expected to result in costs or liabilities to MCC, the
Borrower and itstheir respective Subsidiaries of $100,000 in the event that such
underground storage tank or surface impoundment were required to be removed or
remediated;
 
(iv)  no Hazardous Materials have been Released at, on or under any site or
facility now or (within the five year period preceding the date hereof, and to
the best of MCC’s and the Borrower’s knowledge at any time prior to such five
year period) previously owned, operated or leased by MCC, the Borrower or any of
itstheir respective Subsidiaries in a reportable quantity established by
statute, ordinance, rule, regulation or order that could reasonably be expected
to result in costs or liabilities to MCC, the Borrower and itstheir respective
Subsidiaries of $100,000 or more.
 
(c)  NeitherNone of MCC nor, the Borrower or any of itstheir respective
Subsidiaries has transported or arranged for the transportation of any Hazardous
Material to any location that is listed on the National Priorities List (“NPL”)
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), listed for possible inclusion on the NPL by the
Environmental Protection Agency in the Comprehensive Environmental Response and
Liability Information System, as provided for by 40 C.F.R. § 300.5 (“CERCLIS”),
or on any similar state or local list or that is the subject of Federal, state
or local enforcement actions or other investigations that could reasonably be
expected to lead to Environmental Claims against MCC, the Borrower or any of
itstheir respective Subsidiaries.
 
(d)  Within the five year period preceding the date hereof, no Hazardous
Material generated by MCC, the Borrower or any of itstheir respective
Subsidiaries has been recycled, treated, stored, disposed of or Released by MCC,
the Borrower or any of itstheir respective Subsidiaries at any location other
than those listed in Schedule III hereto that could reasonably be expected to
have a Material Adverse Effect.
 
(e)  No oral or written notification of a Release or threatened Release of a
Hazardous Material has been filed by or on behalf of MCC, the Borrower or any of
itstheir respective Subsidiaries and no site or facility now or previously
owned, operated or leased by MCC, the Borrower or any of itstheir respective
Subsidiaries is listed or proposed for listing on the NPL, CERCLIS or any
similar state list of sites requiring investigation or clean-up, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(f)  No Liens have arisen under or pursuant to any Environmental Laws on any
site or facility owned, operated or leased by MCC, the Borrower or any of
itstheir respective Subsidiaries and no government action has been taken or is
in process that could subject any such site or facility to such Liens and
neithernone of MCC, the Borrower or any of itstheir respective Subsidiaries
would be required to place any notice or restriction relating to the presence of
Hazardous Materials at any site or facility owned by it in any deed to the real
property on which such site or facility is located, in each case that could
reasonably be expected to result in Liens securing obligations of $100,000 or
more.

Annex 49

--------------------------------------------------------------------------------

Annex Table of Contents

(g)  There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by or that are in the possession of MCC, the
Borrower or any of itstheir respective Subsidiaries in relation to any site or
facility now or previously owned, operated or leased by MCC, the Borrower or any
of itstheir respective Subsidiaries which have not been made available to the
Lenders and which indicate that there is a reasonable probability of remediation
costs of more than $100,000.
 
SECTION 3.14.  Capitalization
 
MCC has heretofore delivered to the Lenders a true and complete copy of the
Operating Agreement.  The only member of MCC on the date hereof is Holdings.  As
of the date hereof, there are no outstanding Equity Rights with respect to MCC
(other than Equity Rights in respect of Special Deferred Compensation to be
provided by Shivers and its Affiliates, not including MCC, the Borrower and its
Restrictedtheir respective Subsidiaries) and there are no outstanding
obligations of MCC, the Borrower or any of itstheir respective Subsidiaries to
repurchase, redeem, or otherwise acquire any equity interests in MCC, nor are
there any outstanding obligations of MCC, the Borrower or any of itstheir
respective Subsidiaries to make payments to any Person, such as “phantom stock”
payments, where the amount thereof is calculated with reference to the fair
market value or equity value of MCC, the Borrower or any of itstheir respective
Subsidiaries.
 
SECTION 3.15.  Subsidiaries and Investments, Etc.
 
(a)  Subsidiaries.  Set forth in Part A of Schedule IV hereto is a complete and
correct list, as of the date of this AgreementAmendment No. 4 Effective Date, of
all of the Subsidiaries of MCC and the Borrower together with, for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding ownership interests in such Subsidiary, and (iii) the nature of
the ownership interests held by each such Person and the percentage of ownership
of such Subsidiary represented by such ownership interests and (iv) whether such
Subsidiary is a Restricted Subsidiary or an Unrestricted Subsidiary.  Except as
disclosed in Part A of Schedule IV hereto, (x) each of MCC, the Borrower and
itstheir respective Subsidiaries owns, free and clear of Liens (other than Liens
created pursuant to the Security Documents), and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Part A of Schedule IV hereto, (y) all of the issued and outstanding capital
stock of each such Person organized as a corporation is validly issued, fully
paid and nonassessable and (z) there are no outstanding Equity Rights with
respect to such Person.
 
(b)  Investments.  Set forth in Part B of Schedule IV hereto is a complete and
correct list, as of the date of this Agreement, of all Investments (other than
Cash and Cash Equivalents or Investments disclosed in Part A or Part B of said
Schedule IV hereto) held by MCC, the Borrower or any of itstheir respective
Subsidiaries in any Person and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment (or, in the alternative, a statement that the aggregate book value of
such Investments does not exceed $1,000,000).  Except as

Annex 50

--------------------------------------------------------------------------------

Annex Table of Contents

disclosed in Part B of Schedule IV hereto, each of MCC, the Borrower and
itstheir respective Subsidiaries owns, free and clear of all Liens (other than
Liens created pursuant to the Security Documents), all such Investments.
 
(c)  Absence of Restrictive Agreements.  None of the RestrictedBorrower or the
Subsidiaries of MCC or the Borrower is, on the date of this Agreement, subject
to any indenture, agreement, instrument or other arrangement of the type
described in the second paragraph of Section 5.07 other than the Newspaper
Entities under the 2003 Senior Subordinated Notes.
 
SECTION 3.16.  Title to Assets
 
MCC, the Borrower and each of its Restrictedtheir respective Subsidiaries owns
and has on the date hereof, and will own and have on the Effective Date, good
and marketable title (subject only to Liens permitted by Section 6.02) to the
Properties shown to be owned in the most recent financial statements referred to
in Section 3.03 (other than Properties disposed of in the ordinary course of
business or otherwise permitted to be disposed of pursuant to Section
6.01).  MCC, the Borrower and each of its Restrictedtheir respective
Subsidiaries owns and has on the date hereof, and will own and have on the
Effective Date, good and marketable title to, and enjoys on the date hereof, and
will enjoy on the Effective Date, peaceful and undisturbed possession of,
all Properties (subject only to Liens permitted by Section 6.02) that are
necessary for the operation and conduct of its businesses.
 
SECTION 3.17.  True and Complete Disclosure
 
The information, reports, financial statements, exhibits and schedules furnished
in writing by or on behalf of MCC, the Borrower and itstheir respective
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement, the other Basic
Documents and the Information Memorandum or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading.  All written information furnished after
the date hereof by MCC, the Borrower and itstheir respective Subsidiaries to the
Administrative Agent and the Lenders in connection with this Agreement and the
other Basic Documents and the transactions contemplated hereby and thereby will
be true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to the Borrower that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Basic Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Lenders for use in connection with the transactions contemplated hereby or
thereby.
 
SECTION 3.18.  Certain Material Agreements
 
The Borrower has heretofore delivered to the Administrative Agent a complete and
correct copy of the Tax Consolidation Agreements (including any modifications or
supplements thereto) as in effect on the date hereof.

Annex 51

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 3.19.  Real Property
 
Set forth on Schedule VI (Part 1) is a list, as of the Effective Date, of all of
the real property interests held by MCC, the Borrower and its Restrictedtheir
respective Subsidiaries (excluding outdoor advertising sites relating to outdoor
advertising activities), indicating in each case whether the respective property
is owned or leased, the identity of the owner or lessee and the location of the
respective property, provided that such Schedule VI (Part 1) may exclude real
property interests whose fair market value, in the aggregate as to MCC, the
Borrower and all of its Restrictedtheir respective Subsidiaries, does not exceed
$1,000,000.
 
 
ARTICLE IV
 
CONDITIONS
 
SECTION 4.01.  Effective Date
 
The effectiveness of this Agreement and of the obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):
 
(a)  Executed Counterparts.  From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b)  Opinion of Counsel to the Borrower.  A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Hull, Towill, Norman, Barrett & Salley, P.C., counsel for the Borrower,
substantially in the form of Exhibit D, and covering such other matters relating
to the Borrower, this Agreement or the Transactions as the Required Lenders
shall reasonably request (and the Borrower hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).
 
(c)  Opinion of Special Counsel to JPMCB.  An opinion, dated the Effective Date,
of Milbank, Tweed, Hadley & McCloy LLP special counsel to JPMCB, substantially
in the form of Exhibit E (and JPMCB hereby instructs such counsel to deliver
such opinion to the Lenders).
 
(d)  Organizational Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, and of the respective
managing members thereof (if applicable), the authorization of the Transactions
and any other legal matters relating to the Obligors and any such managing
member, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

Annex 52

--------------------------------------------------------------------------------

Annex Table of Contents

(e)  Officer’s Certificate.  A certificate, dated the Effective Date and signed
by a senior officer of the Borrower, confirming compliance with the conditions
set forth in the first sentence of Section 4.02.
 
(f)  Security and Guarantee Agreement.  The Security and Guarantee Agreement,
duly executed and delivered by the Borrower, the Guarantors and the
Administrative Agent, together with the certificates and other securities and
instruments, if any, identified in Annex 1 thereto that are to be delivered on
the Effective Date, in each case endorsed in blank or accompanied by undated
powers executed in blank.  In addition, the Borrower and each Guarantor shall
have taken such other action as the Administrative Agent shall have requested in
order to perfect the security interests created pursuant to the Security and
Guarantee Agreement.
 
(g)  Pledge Agreement.  The Pledge Agreement, duly executed and delivered by
Holdings and the Administrative Agent, together with the certificates, if any,
identified in Section 3(a) thereof, in each case accompanied by undated powers
executed in blank.  In addition, Holdings shall have taken such other action as
the Administrative Agent shall have requested in order to perfect the security
interests created pursuant to the Pledge Agreement.
 
(h)  Mortgages.  Mortgages in form and substance satisfactory to the
Administrative Agent and duly executed and delivered by the respective Obligors
party thereto.
 
(i)  Evidence of Repayment of Loans under Existing Credit Agreement.  The
Borrower shall have repaid in full the principal of and interest on all of the
“Loans” outstanding under the Existing Credit Agreement and all other amounts
owing by the Company thereunder and all commitments under the Existing Credit
Agreement shall have been terminated.
 
(j)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or special counsel to JPMCB may reasonably request.
 
Notwithstanding the foregoing, the effectiveness of this Agreement and of the
obligation of each Lender to make its initial Loan hereunder is also subject to
the payment by MCC and the Borrower of such fees as MCC and the Borrower shall
have agreed to pay to any Lender or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, special counsel to JPMCB, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the Loans hereunder (to the extent that statements for such fees
and expenses have been delivered to MCC and the Borrower).
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) on or prior to 3:00
p.m., New York City time, on December 14, 2005 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Annex 53

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 4.02.  Each Credit Event
 
The obligation of each Lender to make any Loan to the Borrower upon the occasion
of each borrowing hereunder (including the initial borrowing) is subject to the
further conditions precedent that, both immediately prior to the making of such
Loan and also after giving effect thereto and to the intended use thereof:
 
(a)  no Default shall have occurred and be continuing; and
 
(b)  the representations and warranties made by MCC and the Borrower in Section
3, and by each Obligor in each of the other Loan Documents, shall be true and
complete on and as of the date of the making of such Loan with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).
 
Each notice of borrowing by the Borrower hereunder shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of such notice and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such borrowing, as of the date of
such borrowing).
 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of MCC and the Borrower covenants and agrees (and, to the extent applicable
to the Borrower and its Subsidiaries, the Borrower covenants and agrees) with
the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information
 
MCC and the Borrower shall deliver to each of the Lenders:
 
(a)  as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of MCC,
consolidated statements of income, retained earnings and cash flows of MCC, the
Borrower and their respective Subsidiaries prepared as if the Borrower and its
Restricted Subsidiaries were Subsidiaries of MCC (and, separately stated, for
the Borrower and its Subsidiaries) for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related consolidated balance sheet of MCC, the Borrower and their respective
Subsidiaries prepared as if the Borrower and its Restricted Subsidiaries were
Subsidiaries of MCC (and, separately stated, of the Borrower and its
Subsidiaries) as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for MCC or the Borrower,
as applicable, for the corresponding period in the preceding fiscal year (except
that, in the case of balance sheets, such comparison shall be to the last day of
the prior fiscal year), accompanied by a certificate of a senior financial
officer of MCC or the Borrower, as
 
Annex 54

--------------------------------------------------------------------------------

Annex Table of Contents


applicable, which certificate shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of MCC, the Borrower and their respective Subsidiaries as if the
Borrower and its Restricted Subsidiaries were Subsidiaries of MCC (or of the
Borrower and its Subsidiaries), in each case in accordance with generally
accepted accounting principles, consistently applied, as at the end of, and for,
such period (subject to normal year-end audit adjustments);
 
(b)  as soon as available and in any event within 106 days after the end of each
fiscal year of MCC, consolidated statements of income, retained earnings and
cash flows of MCC, the Borrower and their respective Subsidiaries prepared as if
the Borrower and its Restricted Subsidiaries were Subsidiaries of MCC (and,
separately stated, of the Borrower and its Subsidiaries) for such fiscal year
and the related consolidated balance sheet of MCC, the Borrower and their
respective Subsidiaries prepared as if the Borrower and its Restricted
Subsidiaries were Subsidiaries of MCC (and, separately stated, of the Borrower
and its Subsidiaries) as at the end of such fiscal year, setting forth in each
case in comparative form the corresponding consolidated figures for MCC or the
Borrower, as applicable, for the preceding fiscal year, and accompanied in each
case by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of MCC, the Borrower and their respective Subsidiaries as
if the Borrower and its Restricted Subsidiaries were Subsidiaries of MCC (or of
the Borrower and its Subsidiaries) as at the end of, and for, such fiscal year
in accordance with generally accepted accounting principles consistently
applied, as at the end of, and for, such fiscal year;
 
(c)  promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which MCC, the Borrower or any
of itstheir respective Subsidiaries shall have filed with the Securities and
Exchange Commission (or any governmental agency substituted therefor) or any
national securities exchange and supplied to the holders of any 2003 Senior
Subordinated Notes or any other Permitted Indebtedness;
 
(d)  promptly upon the mailing thereof to the shareholders or members of MCC or
the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
 
(e)  promptly (but in any event within five Business Days) following the
occurrence thereof, notice of any voluntary or involuntary bankruptcy proceeding
filed by or against Shivers, Questo, Pesto, Holdings or MPG Holdings;
 
(f)  promptly (but in any event within five Business Days) after any senior
officer of MCC or the Borrower knows or has reason to believe that any Default
has occurred, a notice of such Default describing the same in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that MCC or the Borrower has taken or proposes to take with
respect thereto; and
 
(g)  from time to time such other information regarding the financial condition,
operations, business or prospects of MCC, the Borrower or any of itstheir
respective Subsidiaries (including, without

Annex 55

--------------------------------------------------------------------------------

Annex Table of Contents

limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as any Lender or the Administrative Agent may
reasonably request.
 
MCC and the Borrower will, respectively, furnish to each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate of a senior financial officer of each of MCC and the
Borrower
 
(i) to the effect that no Default has occurred and is continuing (or, if any
Default has occurred and is continuing, describing the same in reasonable detail
and describing the action that MCC or the Borrower, as applicable, has taken or
proposes to take with respect thereto) and
 
(ii) setting forth in reasonable detail (x) the computations necessary to
determine whether MCC or the Borrower, as applicable, is in compliance with
Sections 2.08(b)(i), 6.02, 6.03, 6.04, 6.05 and 6.06 as of the end of the
respective quarterly fiscal period or fiscal year and (y) a reconciliation to
the adjustments necessary to take into account the effect of any acquisition or
Disposition during the four quarterly fiscal periods ending with the date of
such financial statements as contemplated in the definitions of “Cash Flow” and
“Interest Expense” in Section 1.01, such certificate to include an itemization
of the Net Proceeds of any Disposition received during the relevant reporting
period by MCC, the Borrower and itstheir respective Subsidiaries.
 
MCC and the Borrower will, promptly after the delivery of the financial
statements pursuant to paragraphs (a) and (b) above and at reasonable times and
upon reasonable advance notice, host an update call with the Lenders to discuss
said financial statements and the business, operations and strategic plan of
MCC, the Borrower and itstheir respective Subsidiaries.
 
SECTION 5.02.  Notices of Material Events
 
MCC and the Borrower will, respectively, furnish to the Administrative Agent and
each Lender prompt written notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting MCC or the
Borrower or any of their Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of MCC, the Borrower and itstheir respective Subsidiaries in an
aggregate amount exceeding $5,000,000;
 
(d)  the assertion of any Environmental Claim by any Person against, or with
respect to the activities of, MCC, the Borrower or any of itstheir respective
Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than any
Environmental Claim or alleged violation that, if adversely determined, would
not (either individually

Annex 56

--------------------------------------------------------------------------------

Annex Table of Contents

or in the aggregate) have a Material Adverse Effect; and
 
(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a senior financial officer of MCC and the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
 
SECTION 5.03.  Existence, Etc.
 
Each of MCC and the Borrower will, and will cause each of its Restricted
Subsidiaries to:
 
(a)  preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises, provided that nothing in this Section shall
prohibit any transaction expressly permitted under Section 6.01, or prohibit the
conversion of a Restricted Subsidiary of MCC or the Borrower from a corporation
or partnership into a limited liability company, so long as, after giving effect
to such conversion, such Restricted Subsidiary shall have executed and delivered
such instruments, and delivered such proof of corporate or other action and
opinions of counsel, as the Administrative Agent shall deem appropriate to
confirm the obligations of such Restricted Subsidiary under the Security
Documents;
 
(b)  comply with the requirements of all applicable laws, rules, regulations and
orders of governmental or regulatory authorities if failure to comply with such
requirements could have a Material Adverse Effect;
 
(c)  pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained in
accordance with GAAP;
 
(d)  maintain all of its Properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;
 
(e)  keep adequate records and books of account, in which complete entries will
be made in accordance with generally accepted accounting principles consistently
applied;
 
(f)  permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be); and
 
(g)  not commingle its funds with those of ShiversQuesto or any other Subsidiary
of ShiversQuesto (other than MCC, the Borrower and its Restrictedtheir
respective

Annex 57

--------------------------------------------------------------------------------

Annex Table of Contents

Subsidiaries), or use its funds other than in the business conducted by MCC, the
Borrower and its Restrictedtheir respective Subsidiaries.
 
SECTION 5.04.  Insurance
 
Each of MCC and the Borrower will, and will cause each of its Restricted
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations, provided that in any
event, MCC and the Borrower shall be permitted to maintain deductibles
(including through self-insurance), and maintain insurance through insurers not
meeting the standards described above, in an aggregate amount up to but not
exceeding $10,000,000 with respect to any category of insurance.
 
SECTION 5.05.  Interest Rate Protection Agreements
 
If on the last day of any quarterly fiscal period, the Cash Flow Ratio shall be
greater than 4.00 to 1, MCC or the Borrower will, within 90 days after the date
upon which the financial statements for such quarterly fiscal period are
required to be delivered pursuant to Section 5.01, enter into, and thereafter
maintain in full force and effect, one or more Interest Rate Protection
Agreements with one or more of the Lenders or their affiliates (and/or with a
bank or other financial institution having capital, surplus and undivided
profits of at least $500,000,000), that effectively enables MCC and the Borrower
(in a manner satisfactory to the Required Lenders) to protect itselfthemselves,
for the two-year period commencing on the date such arrangements are entered
into, against adverse fluctuations in the three-month London interbank offered
rates as to a notional principal amount which, together with that portion of the
aggregate outstanding principal amount of Indebtedness of MCC, the Borrower and
its Restrictedtheir respective Subsidiaries bearing a fixed rate of interest and
any existing Interest Rate Protection Agreements or other arrangements, shall in
the aggregate be at least equal to 40% of the aggregate outstanding principal
amount of the Indebtedness of MCC, the Borrower and its Restrictedtheir
respective Subsidiaries.
 
SECTION 5.06.  Use of Proceeds
 
The Borrower will use the proceeds of (i) the Tranche A Term Loans hereunder to
refinance the “Tranche A Term Loans” and the “Tranche C Term Loans” outstanding
under the Existing Credit Agreement and other general corporate purposes of the
Borrower and (ii) the Revolving Credit Loans hereunder to refinance the
“Revolving Credit Loans”, the “Tranche A Term Loans” and the “Tranche C Term
Loans” outstanding under the Existing Credit Agreement, finance working capital
and other general corporate purposes of MCC, the Borrower and itstheir
respective Subsidiaries and to pay for fees and expenses in connection
therewith; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of the proceeds of any Loans
hereunder.

Annex 58

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 5.07.  Certain Obligations Respecting Restricted Subsidiaries
 
Each of MCC and the Borrower will, and will cause each of its Restricted
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of MCC, the Borrower and each of its Restrictedtheir respective
Subsidiaries at all times own (subject only to the Lien of the Security and
Guarantee Agreement) at least the same percentage of the outstanding equity
interests (including stock) of each of its Restricted Subsidiaries as is owned
on the date hereof.  Without limiting the generality of the foregoing, none of
MCC nor, the Borrower or any of its Restrictedtheir respective Subsidiaries
shall sell, transfer or otherwise dispose of any equity interests in any
Restricted Subsidiary owned by them, nor permit any Restricted Subsidiary to
issue any equity interests of any class whatsoever to any Person (other than to
any Loan Party).  In the event that any such additional equity interests shall
be issued by any Restricted Subsidiary,the Borrower or any other Subsidiary of
MCC holding any equity interests in any Restricted Subsidiaryor the Borrower,
the Borrower agrees forthwith to deliver (or cause to be delivered) to the
Administrative Agent pursuant to the Security and Guarantee Agreement the
certificates, if any, evidencing such equity interests, accompanied by undated
powers executed in blank and shall take such other action as the Administrative
Agent shall request to perfect the security interest created therein pursuant to
the Security and Guarantee Agreement.
 
Each of MCC and the Borrower will not permit any of its Restricted Subsidiaries
to enter into, after the date of this Agreement, any indenture, agreement,
instrument or other arrangement that, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances or Investments or the sale, assignment, transfer or other
disposition of Property (other than customary restrictions on the assignability
of contracts).
 
Nothing in this Section shall be deemed to prohibit a Disposition of any
Subsidiary of MCC or the Borrower to the extent that such Disposition is
permitted under Section 6.01.
 
SECTION 5.08.  Further Assurances
 
Each of MCC and the Borrower will, and will cause each of its Subsidiaries to,
take such action from time to time as shall reasonably be requested by the
Administrative Agent to effectuate the purposes and objectives of this
Agreement.
 
Without limiting the generality of the foregoing, each of MCC and the Borrower
will take such action, and will cause each of its Restricted Subsidiaries to
take such action, from time to time as shall be necessary to ensure that each
Restricted Subsidiary of MCC and the Borrower (other than the Borrower, any
Subsidiary organized in any jurisdiction outside of the United States of America
or any Subsidiary that, as of the Effective Date, is not a Wholly Owned
Subsidiary) is a “Subsidiary Guarantor” under the Security and Guarantee
Agreement.  Accordingly, in the event that any new Restricted Subsidiary meeting
such conditions is formed or acquired by MCC or the Borrower after the date
hereof, MCC or the Borrower, as applicable, will cause such Restricted
Subsidiary to become a “Subsidiary Guarantor” and a “Securing Party” under the
Security and Guarantee Agreement pursuant to an instrument of assumption in form
and substance satisfactory to the Administrative Agent,

Annex 59

--------------------------------------------------------------------------------

Annex Table of Contents

and to deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 4.01 hereof upon the Effective Date or as the
Administrative Agent shall have requested (and the Borrower hereby instructs
such counsel to deliver such opinions to the Lenders and the Administrative
Agent).
 
In addition, without limiting the generality of the foregoing, the Borrower
will, and will cause each of the other Obligors to, take such action from time
to time (including filing appropriate Uniform Commercial Code financing
statements and executing and delivering such assignments, security agreements
and other instruments) as shall be reasonably requested by the Administrative
Agent to create, in favor of the Administrative Agent for the benefit of the
Lenders (and any affiliate thereof that is a party to any Interest Rate
Protection Agreement entered into with the Borrower), perfected security
interests and Liens in substantially all of the property of the Obligors as
collateral security for its obligations hereunder and under the Security
Documents; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents.
 
If any Obligor shall acquire or, in the case of any real property located in the
State of Florida, own any real property interest, including improvements, after
the Effective Date having a fair market value of $3,000,000 or more (or shall
make improvements upon any existing real property interest resulting in the fair
market value of such interest together with such improvements being equal to
$3,000,000 or more), then (subject, in the case of any such interest that is a
leasehold interest, to the delivery by the relevant landlords of any required
landlord consent and memoranda of lease for recording in the appropriate county
land office) it will (or, as applicable, will cause the respective Obligor
holding such real property interest to) execute and deliver in favor of the
Administrative Agent a mortgage, deed of trust or deed to secure debt (as
appropriate for the jurisdiction in which such respective real property is
situated) pursuant to which such Obligor will create a Lien upon such real
property interest (and improvements) in favor of the Administrative Agent for
the benefit of the Lenders (and any affiliate thereof that is a party to any
Interest Rate Protection Agreement entered into with the Borrower) as collateral
security for the obligations of the Obligors hereunder and under the Security
Documents, and will deliver (or, or in case of landlords’ consents, will use its
best efforts to cause the relevant landlords to deliver) such opinions of
counsel, landlords’ consents, and title insurance policies as the Administrative
Agent shall reasonably request in connection therewith, provided that, with
respect to any real property interest in the State of Florida (i) the foregoing
requirements shall not be required to be satisfied until the date 60 days (or up
to 120 days if so extended at the sole discretion of the Administrative Agent)
after the Amendment No. 3 Effective Date, (ii) MCC, the Borrower and itstheir
respective Subsidiaries shall not be required to take (and the Administrative
Agent and the Lenders agree not to take) any action resulting in the payment of
any mortgage filing taxes to the State of Florida (or any Governmental Authority
thereof) until March 31, 2009 and (iii) if applicable, the Administrative Agent
may in its sole discretion reduce the amount of the obligations of the Obligors
hereunder that are secured by any such Lien in order to reduce the amount of any
mortgage recording taxes payable to the State of Florida (or any Governmental
Authority thereof) in respect of such Lien.

Annex 60

--------------------------------------------------------------------------------

Annex Table of Contents

ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of MCC and the Borrower covenants and agrees (and, to the extent applicable
to the Borrower and its Subsidiaries, the Borrower covenants and agrees) with
the Lenders that:
 
SECTION 6.01.  Prohibition of Fundamental Changes
 
(a)  Mergers and Acquisitions.  MCC and the Borrower will not, nor will itthey
permit any of its Restrictedtheir respective Subsidiaries to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution).  MCC and the
Borrower will not, nor will itthey permit any of its Restrictedtheir respective
Subsidiaries to, acquire any business or Property from, or capital stock of, or
be a party to any acquisition of, any Person except for purchases of inventory
and other Property to be sold or used in the ordinary course of business,
Investments permitted under Section 6.04(e) and Capital Expenditures permitted
hereunder.
 
(b)  Dispositions.  MCC and the Borrower will not, nor will itthey permit any of
its Restrictedtheir respective Subsidiaries to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or a
substantial part of the business or Property of MCC, the Borrower and its
Restrictedtheir respective Subsidiaries on a consolidated basis (determined as
if the Borrower and its Subsidiaries were Subsidiaries of MCC), whether now
owned or hereafter acquired, and MCCthe Borrower will not permit any of the
Newspaper Entities to convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or a substantial part of the
business or Property of the Newspaper Entities on a consolidated basis, whether
now owned or hereafter acquired.
 
(c)  Certain Exceptions.  Notwithstanding the foregoing provisions of this
Section:
 
(i)  the Borrower or any Restricted Subsidiary of MCC or the Borrower may elect
to convert from a corporation or partnership into a limited liability company
and the Borrower or any Restricted Subsidiary (other than any Acquisition
Subsidiary at the time obligated in respect of any Indebtedness permitted under
Section 6.03(h))Subsidiary of MCC or the Borrower may be merged or consolidated
with or into (x) the Borrower if the Borrower shall be the continuing or
surviving corporation or (y) MCC, the Borrower or any other Restricted
Subsidiary of MCC or the Borrower so long as the survivor company shall be a
Loan Party, provided, however, that a Newspaper Entity may not be merged or
consolidated with or into MCC, the Borrower or a Restricted Subsidiary of MCC or
the Borrower unless the surviving entity is a Newspaper Entity;
 
(ii)  any Restricted Subsidiary (other than a Newspaper Entity)of MCC may sell,
lease, transfer or otherwise dispose of any or all of its Property (upon
voluntary liquidation or otherwise), provided that any such sale, lease,
transfer or other disposition to an Affiliate thereof that is not a Loan Party
shall satisfy the requirements of Section 6.09,  it being understood that any
such sale, lease, transfer

Annex 61

--------------------------------------------------------------------------------

Annex Table of Contents
 
or other disposition to an Affiliate thereof that is not a Loan Party of real
property that satisfies the requirements of clause (vii) below, shall be deemed
to satisfy the requirements of Section 6.09;
 
(iii)  any Newspaper Entity (other than any Acquisition Subsidiary obligated at
the time in respect of any Indebtedness permitted under Section 6.03(h)) may
sell, lease, transfer or otherwise dispose of any or all of its Property (upon
voluntary liquidation or otherwise) to any other Newspaper Entity (other than to
any Acquisition Subsidiary obligated at the time in respect of any Indebtedness
permitted under Section 6.03(h)), provided that any such sale, lease, transfer
or other disposition to an Affiliate thereof that is not a Loan Party shall
satisfy the requirements of Section 6.09;
 
(iv)  MCC, the Borrower or any of its Restrictedtheir respective Subsidiaries
may (whether by way of purchase of assets or stock, by merger or consolidation
or otherwise) make any acquisition of a business, and the related assets, of any
other Person (i.e. any Person other than MCC, the Borrower or any of its
Restrictedtheir respective Subsidiaries), provided that:
 
(w)  if MCC is a party to such transaction, MCC shall be the continuing or
surviving entity or the continuing or surviving entity shall have assumed all of
the obligations of MCC hereunder pursuant to an instrument in form and substance
satisfactory to the Administrative Agent and shall have delivered such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by MCC pursuant to Section 4.01
upon the Effective Date or as the Administrative Agent shall have requested;
 
(x)  (A) no later than five Business Days prior to the consummation of such
acquisition, the Borrower shall have delivered to the Administrative Agent
drafts or executed counterparts of the respective agreements or instruments
pursuant to which such acquisition is to be consummated (together with any
related management, non-compete, employment, option or other material agreements
and any lease or other agreement entered into with any Affiliate of the seller)
and any schedules or other material ancillary documents to be executed or
delivered in connection therewith as are sufficient to demonstrate compliance by
with the requirements of this Section 6.01(c)(iv) and (B) promptly following
request therefor, the Borrower shall deliver copies of such other information or
documents relating to such acquisition as any Lender or Lenders (through the
Administrative Agent) shall have reasonably requested; the agreements,
instruments and other documents referred to above shall provide that
 
(I)  neithernone of MCC nor, the Borrower or any of its Restrictedtheir
respective Subsidiaries shall, in connection with such acquisition, assume any
(1) Indebtedness of the seller or sellers (except Indebtedness that is permitted
under Section 6.03(h)) or (2) other obligations of the seller or sellers (except
for obligations incurred in the ordinary course of business in operating the
Property so acquired and reasonably necessary or desirable to the continued
operation of such Property) and

Annex 62

--------------------------------------------------------------------------------

Annex Table of Contents

(II)  all Property to be acquired in connection with such acquisition shall be
acquired free and clear of any and all Liens (except for Liens that are
permitted by Section 6.02);
 
(y)  in connection with such acquisition, MCC, the Borrower or the relevant
Restricted Subsidiary of MCC or the Borrower shall have undertaken environmental
surveys and assessments prepared by a firm of licensed engineers (familiar with
the identification of toxic and hazardous substances) and shall have delivered
copies thereof to the Administrative Agent no later than five Business Days
prior to the consummation of such acquisition; such surveys and assessments
shall be in form and substance satisfactory to the Administrative Agent and the
Required Lenders and shall have results satisfactory to the Administrative Agent
and the Required Lenders, provided that neither the Administrative Agent nor any
Lender shall have any responsibility to MCC, the Borrower or any Subsidiaryof
their respective Subsidiaries or any other Person arising out of or relating to
the scope or results of such environmental due diligence; and
 
(z)  no later than five Business Days prior to the consummation of such
acquisition, the Borrower shall furnish to the Lenders (1) projected pro forma
consolidated balance sheets, income statements and cash flow statements
(including a statement of sources and uses of funds for such acquisition
showing, among other things, the source of financing for such acquisition) of
MCC, the Borrower and their respective Subsidiaries (prepared as if the Borrower
and its Restricted Subsidiaries were Subsidiaries of MCC) after giving effect to
such acquisition for the period commencing on the date of such acquisition and
ending one year after the latest Principal Payment Date and (2) a certificate of
a senior officer showing calculations in reasonable detail demonstrating that,
after giving effect to such acquisition on a pro forma basis (as if such
acquisition had been consummated at the beginning of the relevant periods), MCC
and the Borrower will be in compliance with the provisions of Section 6.06,
 
provided that (X) no acquisition may be made under this clause (iv) unless at
the time thereof, and after giving effect thereto, no Default shall have
occurred and shall be continuing, (Y) other than any such acquisitions
identified on Schedule VII hereto in respect of which MCC, the Borrower or any
of its Restrictedtheir respective Subsidiaries has on the Amendment No. 3
Effective Date an obligation (contingent or otherwise) to consummate such
acquisition at a later date, the aggregate consideration paid in connection with
all such acquisitions consummated after the Amendment No. 3 Effective Date shall
not exceed $5,000,000 and (Z) the Borrower shall not be required to deliver the
agreements, environmental surveys and pro forma calculations otherwise required
by the foregoing clauses (x), (y) and (z) unless requested by the Administrative
Agent;
 
(v)  [Intentionally deleted.];
 
(vi)  the Newspaper Entities may sell, transfer or otherwise dispose of Property
(including by way of an exchange of Property owned by such Newspaper Entity for
Property owned by any other Person), so long as (a) the aggregate amount of
Asset Cash Flow attributable to such assets or equity interests being sold,
transferred, disposed or exchanged during any single fiscal year shall not
exceed $7,500,000, or during the period commencing on the Effective Date through
the term of this Agreement shall not exceed $20,000,000, (b) at the time
thereof, and after giving

Annex 63

--------------------------------------------------------------------------------

Annex Table of Contents

effect thereto, no Default or Event of Default shall have occurred and be
continuing, (c) no later than five Business Days prior to the consummation of
such transaction, MCC shall furnish to the Lenders a certificate of a senior
officer showing calculations in reasonable detail demonstrating that, after
giving effect to such transaction on a pro forma basis (as if such acquisition
had been consummated at the beginning of the relevant periods), MCC and the
Borrower will be in compliance with the provisions of Section 6.06 and (d) to
the extent any such exchange of property constitutes an “Asset Swap” under and
as defined in the indenture for the 2003 Senior Subordinated Notes, the Borrower
shall have delivered to the Administrative Agent a copy of any fairness opinion
delivered pursuant to such indenture, provided that any such sale, transfer or
other disposition to an Affiliate of such Newspaper Entity that is not a Loan
Party shall satisfy the requirements of Section 6.09; and
 
(vii)  MCC, the Borrower and its Restrictedtheir respective Subsidiaries may
sell, transfer or otherwise dispose of real property owned by them (or of the
equity interests in any Restricted Subsidiary of MCC or the Borrower whose only
assets consist of real property) for cash, provided that
 
(u)  any such sale, transfer or other disposition to an Affiliate thereof that
is not a Loan Party shall satisfy the requirements of Section 6.09,
 
(v)  no such sale, transfer or other disposition by a Newspaper Entity shall be
to a Restricted Subsidiary that is not a Newspaper Entityof MCC,
 
(w)  any such sale, transfer or other disposition to an Affiliate thereof shall
provide that concurrently with such transaction such Affiliate shall enter into
a lease agreement containing Acceptable Lease Terms and which is otherwise in
form and substance satisfactory to the Administrative Agent pursuant to which
such real property shall be leased back to a Newspaper Entity,
 
(x)  no later than five Business Days prior to the consummation of such sale,
transfer or disposition, MCC shall furnish to the Lenders a certificate setting
forth calculations in form and detail satisfactory to the Administrative Agent
demonstrating on a pro forma basis (as if such sale, transfer or disposition had
been consummated at the beginning of the relevant periods), that (A) MCC and the
Borrower would have been in compliance with the provisions of Sections 6.06(b)
and 6.06(c) and (B) MCC and the Borrower would have been in compliance with the
provisions of Section 6.06(a) as if such Section required a Cash Flow Ratio of
0.75 lower than the respective Cash Flow Ratio specified for the relevant
periods in said Section,
 
(y)  the aggregate amount of Capital Lease Obligations that such lease agreement
gives rise to, together with the aggregate amount of Capital Lease Obligations
incurred pursuant to this clause (vii) and Section 6.05(f) in all prior lease
transactions during the period commencing on the Effective Date through the term
of this Agreement, shall not exceed $25,000,000, and
 
(z)  the aggregate fair market value of the real property sold, transferred or
otherwise disposed of pursuant to this clause (vii), together with the aggregate
fair market value of the real

Annex 64

--------------------------------------------------------------------------------

Annex Table of Contents

property transferred pursuant to Section 6.05(f) during the period commencing on
the Effective Date through the term of this Agreement, shall not exceed
$100,000,000;
 
(viii)  MCC, the Borrower and its Restrictedtheir respective Subsidiaries may
sell, transfer or otherwise dispose of assets relating to its outdoor
advertising business; provided that,
 
(w)  both immediately prior to such sale, transfer or other disposition and,
after giving effect thereto, no Default shall have occurred and be continuing;
 
(x) unless the Required Lenders shall otherwise agree, at least 90% of the
consideration for such Disposition shall be paid in cash;
 
(y) such sale, transfer or other disposition shall be made for fair market
value; and
 
(z) such sale, transfer or other disposition to an Affiliate thereof that is not
a Loan Party shall satisfy the requirements of Section 6.09.6.09; and
 
(ix)  MCC, the Borrower and their respective Subsidiaries may consummate the
Permitted Reorganization.
 
(d)  Mandatory Transaction.  Notwithstanding the foregoing provisions of this
Section, MCC and/or the Borrower shall, and/or, as applicable, shall cause
itstheir relevant Restricted Subsidiaries to:
 
(i)  on or prior to the March 31, 2009 Financial Statements Delivery Date, enter
into a binding letter of intent to enter into a transaction the consummation of
which would either (X) require the prepayment in full of all obligations under
the Loan Documents and the termination of all Commitments hereunder or (Y)
generate proceeds sufficient to either prepay in full all obligations under the
Loan Documents and terminate all Commitments hereunder or purchase an assignment
of all Loans and Commitments at par; provided that (A) MCC shall provide prompt
notice to the Lenders of itsthe entry into any such letter of intent, (B) to the
extent any such transaction is to be a Disposition, such Disposition (both as
contemplated by such letter of intent and when actually consummated) shall meet
the requirements set forth in clauses (w), (x), (y) and (z) of Section
6.01(c)(viii) irrespective of whether such Disposition relates to the
outdoor business and (C) in the case of the foregoing clause (Y), MCC, the
Borrower or the relevant Restricted Subsidiary, as applicable, shall have
delivered an irrevocable notice and agreement to the Lenders on or prior to
entering into any such letter of intent wherein MCC, the Borrower or such
Restricted Subsidiary shall agree to make such prepayment and termination or
purchase such assignment, as the case may be, immediately upon the consummation
of such transaction; and
 
(ii) either (x) cause such letter of intent (and, as applicable, the irrevocable
notice and agreement delivered pursuant to subclause (C) of the proviso to the
foregoing clause (i)) to remain in full force and effect until the March 31,
2009 Financial Statements Delivery Date or (y) consummate such transaction on or
prior to the March 31, 2009 Financial Statements Delivery Date.

Annex 65

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 6.02.  Limitation on Liens
 
MCC and the Borrower will not, nor will itthey permit any of its Restrictedtheir
respective Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except:
 
(a)  Liens created pursuant to the Security Documents;
 
(b)  Liens in existence on the date hereof and listed in Part B of Schedule II
hereto;
 
(c)  Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, adequate reserves with respect thereto are
maintained on the books of MCC, the Borrower or the affected Subsidiaries, as
the case may be, in accordance with GAAP;
 
(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent, for
an amount and for a period not resulting in an Event of Default under paragraph
(h) of Article VII;
 
(e)  pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;
 
(f)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto which, in the aggregate, will not result in
a Material Adverse Effect;
 
(h)  in the case of sign locations of MCC, the Borrower and its Restrictedtheir
respective Subsidiaries, so-called amortization zoning and other restrictions
imposed by state and local authorities upon the use of such locations;
 
(i)  [Intentionally deleted.];
 
(j)  Liens upon real and/or tangible personal Property acquired after the date
hereof (by purchase, construction or otherwise) by MCC or any of its Restricted
Subsidiaries and securing Indebtedness permitted under Section 6.03(h), each of
which Liens either (A) existed on such Property before the time of its
acquisition and was not created in anticipation thereof, or (B) was created
solely for the purpose of securing Indebtedness representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such Property, provided that (x) no such Lien shall extend to or cover any

Annex 66

--------------------------------------------------------------------------------

Annex Table of Contents

Property of MCC or such Restricted Subsidiary other than the Property so
acquired and improvements thereon and (y) the principal amount of Indebtedness
secured by any such Lien shall not at the date of incurrence thereof exceed the
fair market value (as determined in good faith by a senior financial officer of
MCC) of such Property at the time it was acquired (by purchase, construction or
otherwise);
 
(j)  [Intentionally deleted];
 
(k)  Liens arising in connection with Capital Lease Obligations permitted under
Section 6.03(l), so long as no such Lien applies to any Property other than the
Property subject to the respective lease agreement that gives rise to a Capital
Lease Obligation;
 
(l)  Liens on the aircraft assets of MCC, the Borrower and itstheir respective
Subsidiaries securing Indebtedness permitted under Section 6.03(m);
 
(m)  additional Liens in existence immediately prior to the Amendment No. 3
Effective Date securing Indebtedness in an aggregate amount up to but not
exceeding $10,000,000;
 
(n)   [Intentionally deleted.];
 
(o)   Liens on any Property of a Restrictedthe Borrower or any Subsidiary of MCC
or the Borrower securing Intercompany Indebtedness, so long as such Intercompany
Indebtedness is evidenced by a promissory note in form and substance
satisfactory to the Administrative Agent and such promissory note is pledged to
the Administrative Agent pursuant to the Security Documents; and
 
(p)  any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or Property (other than a substitution of like Property).
 
SECTION 6.03.  Indebtedness
 
MCC and the Borrower will not, nor will itthey permit any of its Restrictedtheir
respective Subsidiaries to, create, incur or suffer to exist any Indebtedness
except:
 
(a)  Indebtedness to the Lenders hereunder;
 
(b)  Indebtedness outstanding on the date hereof and listed in Part A of
Schedule II hereto;
 
(c)  (x) Intercompany Indebtedness and (y) Indebtedness of any Subsidiary of MCC
or the Borrower that is not a Loan Party that constitutes an Investment
permitted under Section 6.04(e) or (g);
 
(d)  Indebtedness in respect of the 2003 Senior Subordinated Notes in an
aggregate principal amount not exceeding $279,000,000;

Annex 67

--------------------------------------------------------------------------------

Annex Table of Contents

(e)  [Intentionally deleted.];
 
(f)  [Intentionally deleted.];
 
(g)  [Intentionally deleted.];
 
(h)  [Intentionally deleted.];
 
(i)  [Intentionally deleted.];
 
(j)  any Indebtedness of the type described in clause (f) of the definition of
such term in Section 1.01 outstanding immediately prior to the Amendment No. 3
Effective Date up to but not exceeding $10,000,000 in the aggregate at any one
time outstanding;
 
(k)  Indebtedness of the Borrower or MCC in an aggregate amount not exceeding
$10,000,000;
 
(l)  Indebtedness in respect of Capital Lease Obligations permitted to be
incurred under Sections 6.01(c)(vii) and 6.05(f); and
 
(m)  additional Indebtedness of MCC, the Borrower or any Restricted Subsidiaryof
their respective Subsidiaries to any Person other than an Affiliate thereof up
to but not exceeding $10,000,000 in aggregate principal amount at any one time
outstanding.
 
SECTION 6.04.  Investments
 
MCC and the Borrower will not, nor will itthey permit any of its Restrictedtheir
respective Subsidiaries to, make or permit to remain outstanding any Investments
except:
 
(a)  Investments outstanding on the date hereof and identified in Part B of
Schedule IV hereto;
 
(b)  Cash and Cash Equivalents;
 
(c)  Investments in Loan Parties;
 
(d)  Interest Rate Protection Agreements in the ordinary course of business and
not for speculative purposes;
 
(e)  (x) Investments in existence on the Amendment No. 3 Effective Date in
Subsidiaries of MCC or the Borrower that are not Loan Parties up to but not
exceeding $35,000,000 in the aggregate, (y) Investments in existence on the
Amendment No. 3 Effective Date and identified in Part D of Schedule IV hereto in
Persons that are neither MCC, the Borrower nor Subsidiaries of MCC or the
Borrower and (z) other Investments in existence on the Amendment No. 3 Effective
Date in Persons that are neither MCC, the Borrower nor Subsidiaries of MCC or
the Borrower up to but not exceeding $1,000,000 individually and $5,000,000 in
the aggregate; provided that in the case of each of the foregoing clauses (x),
(y) and (z) no such Investment shall be made after the Amendment No. 3 Effective
Date;

Annex 68

--------------------------------------------------------------------------------

Annex Table of Contents

(f)  loans to Shivers in an aggregate amount at any one time not exceeding
$12,500,000; provided that no such loan shall be made after the Amendment No. 3
Effective Date at any time when a Default has occurred and is continuing; and
 
(g)  additional working capital Investments in the ordinary course of business
in Subsidiaries of MCC or the Borrower that are not Loan Parties in an aggregate
amount at any time not exceeding $6,000,000.
 
For purposes of clauses (f) and (g) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (i) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (ii) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; the amount of an
Investment shall not in any event be reduced by reason of any write-off of such
Investment nor increased by any increase in the amount of earnings retained in
the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.
 
SECTION 6.05.  Restricted Payments
 
MCC and the Borrower will not, nor will itthey permit any of its Restrictedtheir
respective Subsidiaries to, declare or make any Restricted Payment at any time,
except that, so long as at the time thereof and after giving effect thereto (and
to any concurrent incurrence of any Indebtedness) no Default or Event of Default
shall have occurred and be continuing:
 
(a)  [Intentionally deleted.];
 
(b)  [Intentionally deleted.];
 
(c)  [Intentionally deleted.];
 
(d)  MCC and the Borrower may make payments to Holdings and, Pesto, Questo,
Shivers and MPG Holdings pursuant to the Tax Consolidation Agreements;
 
(e)  MCC may make Restricted Payments to officers and other executive employees
of MCC, the Borrower and itstheir respective Subsidiaries to the extent
constituting Special Deferred Compensation;
 
(f)  [Intentionally deleted.];
 
(g)  MCC may make Restricted Payments in respect of one or more employee
compensation plans (including “phantom stock” payments referred to in the
definition of the term “Restricted Payments” in Section 1.01) maintained for
employees of MCC, the Borrower and its Restrictedtheir respective Subsidiaries
so long as the aggregate amount of such Restricted Payments made in any single
fiscal year shall not exceed $1,500,000 and the aggregate amount of such
Restricted Payments made during the period commencing on the Effective Date
through the term of this Agreement shall not exceed $10,000,000;

Annex 69

--------------------------------------------------------------------------------

Annex Table of Contents

(h)  [Intentionally deleted.]; and
 
(i)  the Borrower and any Subsidiary of MCC or the Borrower may make Restricted
Payments to any Loan Party.
 
Nothing herein shall be deemed to prohibit the payment of dividends or other
distributions in respect of equity by the Borrower or any Subsidiary of MCC or
the Borrower to any Loan Party (or, in the case of any Subsidiary of MCC or the
Borrower that is not a Loan Party, to each holder of ownership of such
Subsidiary on a pro rata basis based on their relative ownership interests (or
on a basis more favorable to the Loan Parties)).
 
SECTION 6.06.  Financial Covenants
 
(a)  Cash Flow Ratios.  MCC and the Borrower will not permit the Cash Flow Ratio
and the Senior Cash Flow Ratio to exceed the following respective amounts at any
time during the following respective periods:
 
 
Period
Cash Flow Ratio
Senior Cash Flow Ratio
     
From the Effective Date through but excluding June 30, 2007
6.00 to 1
4.00 to 1
     
From and including June 30, 2007 through but excluding September 30, 2008
6.50 to 1
3.50 to 1
     
From and including September 30, 2008 through but excluding December 31, 2008
8.25 to 1
3.50 to 1
     
From and including December 31, 2008 through but excluding the June 30, 2009
Financial Statements Delivery Date
9.50 to 1
3.50 to 1
     
At all times after and including the June 30, 2009 Financial Statements Delivery
Date”
5.50 to 1
3.50 to 1

 
 
(b)  Fixed Charge Coverage Ratio.  MCC and the Borrower will not permit the
Fixed Charge Coverage Ratio to be less than the following respective amounts at
any time during the following respective periods:
 
Period
Interest Coverage Ratio
   
From the Effective Date through but excluding June 30, 2007
1.05 to 1
   
From and including June 30, 2007 through but excluding December 31, 2008
 
1.00 to 1
   
At all times after and including December 31, 2008 
1.05 to 1

 
 
(c)  Interest Coverage Ratio.  MCC and the Borrower will not permit the Interest
Coverage Ratio to be less than the following respective amounts at any time
during the following respective periods:
 
Period
Interest Coverage Ratio
   
From the Effective Date through but excluding June 30, 2007
2.25 to 1
   
From and including June 30, 2007 through but excluding December 31, 2008
 
1.75 to 1
   
From and including December 31, 2008 through but excluding the June 30, 2009
Financial Statements Delivery Date
 
1.50 to 1
   
At all times after and including the June 30, 2009 Financial StatementsDelivery
Date”
 
2.50 to 1

 
 
SECTION 6.07.  [Intentionally deleted.]
 
SECTION 6.08.  Lines of Business
 
NeitherNone of MCC nor, the Borrower or any of its Restrictedtheir respective
Subsidiaries shall engage to any substantial extent in any line or lines of
business activity other than the types of businesses engaged in on the date
hereof by MCC, the Borrower and its Restrictedtheir respective
Subsidiaries.  MCC and the Borrower will not, and will not permit any of its
Restrictedtheir respective Subsidiaries (other than the Newspaper Entities) to,
own any newspaper assets, or engage in the business of publishing newspapers,
other than (a) as a result of acquisitions in which the acquired entity owns
newspaper assets or engages in the business of publishing newspapers but is not
primarily engaged in the business of owning newspaper assets or publishing
newspapers or (b) where the ownership of newspaper assets or publishing of
newspapers generates Cash Flow not exceeding $1,000,000 during any single fiscal
year.
 
SECTION 6.09.  Transactions with Affiliates
 
Except as expressly permitted by this Agreement, MCC and the Borrower will not,
nor will itthey permit any of its Restrictedtheir respective Subsidiaries to,
directly or indirectly:  (a) make any Investment in an Affiliate thereof that is
not a Loan Party; (b) transfer, sell, lease, assign or otherwise dispose of any
Property to an Affiliate thereof that is not a Loan Party; (c) merge into or
consolidate with or purchase or acquire Property from an Affiliate thereof that
is not a Loan Party; or (d) enter into any other transaction directly or
indirectly with or for the benefit of an Affiliate thereof that is not a Loan
Party (including, without limitation, guarantees and assumptions of obligations
of an Affiliate thereof that is not a Loan Party); provided that (x) any
Affiliate thereof who is an individual may serve as a director, officer or
employee of MCC, the Borrower or any of its Restrictedtheir respective
Subsidiaries and receive reasonable compensation for his or her services in such
capacity, (y) MCC, the Borrower and its

Annex 70

--------------------------------------------------------------------------------

Annex Table of Contents

Restrictedtheir respective Subsidiaries may enter into transactions (other than
extensions of credit by MCC, the Borrower or any of its Restrictedtheir
respective Subsidiaries to an Affiliate thereof) providing for the leasing of
Property, the rendering or receipt of services or the purchase or sale of
inventory and other Property in the ordinary course of business if the monetary
or business consideration arising therefrom would be substantially as
advantageous to MCC, the Borrower and its Restrictedtheir respective
Subsidiaries as the monetary or business consideration which would obtain in a
comparable transaction with a Person not an Affiliate of MCC, the Borrower or
any of their respective Subsidiaries and (z) MCC and the Borrower may be a party
to, and make payments under, the Tax Consolidation Agreements.
 
SECTION 6.10.  Modifications of Certain Agreements
 
MCC and the Borrower will not consent to any modification, supplement or waiver
of any of the provisions of the Tax Consolidation Agreements or any lease
agreement entered into pursuant to Section 6.01(c)(vii) or, following the
issuance thereof, any of the provisions of any instrument evidencing or
governing the 2003 Senior Subordinated Notes, without in each case the prior
written consent of the Administrative Agent (with the approval of the Required
Lenders).
 
SECTION 6.11.  Designations of Unrestricted Subsidiaries, Etc[Intentionally
deleted.]
 
MCC will not designate any Subsidiary as an “Unrestricted Subsidiary” unless:
 
(a)  such Subsidiary has no Indebtedness other than Indebtedness (i) as to which
neither MCC nor any Restricted Subsidiary (A) provides credit support of any
kind (including any undertaking, agreement or instrument that would constitute
Indebtedness) or (B) is directly or indirectly liable as a guarantor or
otherwise, and (ii) no default with respect to which (including any rights that
the holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness of MCC or any Restricted Subsidiary to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity;
 
(b)  such Subsidiary is a Person with respect to which neither MCC nor any
Restricted Subsidiary has any direct or indirect obligation to maintain or
preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results;
 
(c)  such Subsidiary has not Guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of MCC or any Restricted
Subsidiary;
 
(d)  at the time thereof and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing;
 
(e)  if such Subsidiary is a Newspaper Entity then, unless each of the Lenders
shall consent otherwise at the time of such designation, the aggregate assets
and cash flows attributable to Newspaper Entities (including such Subsidiary)
that have been designated as

Annex 71

--------------------------------------------------------------------------------

Annex Table of Contents

Unrestricted Subsidiaries (including any Unrestricted Subsidiaries that are no
longer Subsidiaries of MCC) shall not represent more than 5% of the aggregate
assets and cash flow, respectively, of the Newspaper Entities (and for these
purposes, the aggregate assets and cash flow of any previously-designated
Unrestricted Subsidiary shall be deemed to be equal to the aggregate assets and
relevant cash flow for such Unrestricted Subsidiary at the time of such
designation); and
 
(f)  MCC shall furnish to the Lenders a certificate setting forth calculations
in form and detail satisfactory to the Administrative Agent demonstrating on a
pro forma basis (as if such designation had been consummated at the beginning of
the relevant periods) that the Cash Flow Ratios described in Section 6.06(a)
would not increase by more than 0.25 to 1.
 
Any designation of a Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to this Section 6.11 shall constitute an Investment in such
Unrestricted Subsidiary in an amount equal to the aggregate amount of the
Investments by MCC and its Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such designation.
 
Any designation of a Subsidiary of MCC as an Unrestricted Subsidiary shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of a resolution of the board of directors of the Issuer giving
effect to such designation and a certificate of a senior financial officer of
the Borrower and MCC certifying that such designation complied with the
preceding conditions and is permitted by Section 6.11.  If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding conditions (other than
clause (d)), it shall immediately cease to be an Unrestricted Subsidiary for the
purposes hereof and any Indebtedness of such Subsidiary shall be deemed to be
incurred by a Restricted Subsidiary of the Borrower or MCC, as applicable, as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 6.03, the Borrower and MCC shall be in default of such
covenant.
 
The board of directors of MCC may at any time designate an Unrestricted
Subsidiary to be a Restricted Subsidiary, provided that such designation shall
be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and such designation
shall only be permitted if (i) after giving effect to such deemed incurrence of
Indebtedness, MCC shall be in compliance with Section 6.06 calculated on
pro forma basis (as if such designation had occurred at the beginning of the
relevant periods).
 
Anything in this Agreement to the contrary notwithstanding, unless the Required
Lenders shall otherwise agree, (i) MCC shall not be permitted to designate any
Subsidiary as an “Unrestricted Subsidiary” and (ii) any Subsidiary designated as
an “Unrestricted Subsidiary” prior to the Amendment No. 3 Effective Date shall
be automatically deemed to be a “Restricted Subsidiary” as of the Amendment No.
3 Effective Date for all purposes of this Agreement.

Annex 72

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 6.12.  Designated Senior Debt
 
The Borrower will not designate any Indebtedness as “Designated Senior Debt” as
defined under the 2003 Senior Subordinated Notes unless the Required Lenders
have approved such designation.
 
SECTION 6.13.  Morris Finance
 
MCCThe Borrower will not permit Morris Finance to own any property, other than
cash in an amount not exceeding $1,000 representing nominal capitalization, and
will not permit Morris Finance engage in any business or other activities other
than to incur Indebtedness in respect of the 2003 Senior Subordinated Notes or
other Indebtedness permitted hereunder.
 
SECTION 6.14.  Subordinated Indebtedness
 
Anything in this Agreement to the contrary notwithstanding, MCC and the Borrower
will not, nor will itthey permit any of its Restrictedtheir respective
Subsidiaries to, purchase, redeem, retire or otherwise acquire for value, or set
apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of, or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Subordinated Indebtedness, except for regularly
scheduled payments, prepayments or redemptions of interest in respect thereof
required pursuant to the instruments evidencing such Subordinated Indebtedness.
 
 
ARTICLE VII
 
 
EVENTS OF DEFAULT
 
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  The Borrower shall default in the payment when due (whether at stated
maturity or upon mandatory or optional prepayment) of any principal of or
interest on any Loan, or shall default for two or more days in the payment of
any fee or any other amount payable by it hereunder or under any other Loan
Document; or
 
(b)  MCC, the Borrower or any of its Restrictedtheir respective Subsidiaries
shall default in the payment when due of any principal of or interest on any of
its other Indebtedness having an aggregate principal amount of $5,000,000 or
more; or any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Indebtedness or any event specified in any
Interest Rate Protection Agreement shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due, or to be
prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity or to have the interest rate thereon
reset to a level so that securities evidencing such Indebtedness trade at a
level specified in

Annex 73

--------------------------------------------------------------------------------

Annex Table of Contents

relation to the par value thereof or, in the case of an Interest Rate Protection
Agreement, to permit the payments owing under such Interest Rate Protection
Agreement to be liquidated; or
 
(c)  Any representation, warranty or certification made or deemed made herein or
in any other Loan Document (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or thereof, shall prove
to have been false or misleading as of the time made, deemed made or furnished
in any material respect; or
 
(d)  The Borrower or MCC shall default in the performance of any of its
obligations under any of Sections 5.01(f), 5.05, 5.07, 5.09, 6.01, 6.02, 6.03,
6.04, 6.05, 6.06 or 6.10; the Borrower, MCC or any Subsidiary Guarantor shall
default in the performance of any of its obligations under Section 6.01 of the
Security and Guarantee Agreement; Shivers, Pesto or Questo shall default in the
performance of any of its obligations under the Tax Consolidation Agreements;
Holdings shall default in the performance of Section 4.01 or 5 of the Pledge
Agreement; MPG Holdings shall default in the performance of Sections 4.01 or
4.14 of the MPG Holdings Pledge Agreement; any Obligor shall default in the
performance of Section 7 of Amendment No. 4 and Waiver No. 2 hereto; or any
Obligor shall default in the performance of any of its other obligations in any
other Loan Document and such default shall continue unremedied for a period of
thirty days; or
 
(e)  The Borrower or any Guarantor shall admit in writing its inability to, or
be generally unable to, pay its debts as such debts become due; or
 
(f)  The Borrower or any Guarantor shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner or liquidator of itself or of all or a substantial part of its
Property, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
 
(g)  A proceeding or case shall be commenced, without the application or consent
of the Borrower or any Guarantor, in any court of competent jurisdiction,
seeking (i) its reorganization, liquidation, dissolution, arrangement or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a receiver, custodian, trustee, examiner, liquidator or the like
of the Borrower or such Guarantor or of all or any substantial part of its
Property, or (iii) similar relief in respect of the Borrower or such Guarantor
under any law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against the Borrower or such Guarantor
shall be entered in an involuntary case under the Bankruptcy Code; or

Annex 74

--------------------------------------------------------------------------------

Annex Table of Contents

(h)  A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
or in excess of $50,000,000 in the aggregate (regardless of insurance coverage)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any Guarantor and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 30 days from the date
of entry thereof and the Borrower or the relevant Guarantor shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or
 
(i)  An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(j)  A reasonable basis shall exist for the assertion against MCC, the Borrower
or any of itstheir respective Subsidiaries of (or there shall have been asserted
against MCC, the Borrower or any of itstheir respective Subsidiaries) claims or
liabilities, whether accrued, absolute or contingent, based on or arising from
the generation, storage, transport, handling or disposal of Hazardous Materials
by MCC, the Borrower or any of itstheir respective Subsidiaries or Affiliates or
any predecessor in interest of MCC, the Borrower or any of itstheir respective
Subsidiaries or Affiliates or relating to any site or facility owned, operated
or leased by MCC, the Borrower or any of itstheir respective Subsidiaries or
Affiliates which claims or liabilities (insofar as they are payable by MCC, the
Borrower or any of itstheir respective Subsidiaries, but after deducting any
portion thereof which is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor), in the judgment of the Required
Lenders are reasonably likely to be determined adversely to MCC, the Borrower or
any of itstheir respective Subsidiaries and the amount thereof is, singly or in
the aggregate, reasonably likely to have a Material Adverse Effect; or
 
(k)  (i) Shivers shall cease to own at least 65% of the equity interests of
Holdings (or shall cease to own at least 65% of the aggregate voting power of
Holdings), (ii) MCC shall cease to be a Wholly Owned Subsidiary of Holdings,
(iii) the Borrower shall cease to be a Wholly Owned Subsidiary of MCC or (iv)
Holdings shall grant any Lien on, the respective ownership interests held by
them in Holdings and MCC (other than any Lien pursuant to the Pledge Agreement);
or (k)  a Borrower Change in Control shall occur; or
 
(l)  An aggregate of at least 51% of the issued and outstanding shares of stock
(of each class) of Shivers shall cease to be owned, collectively, by (i) William
S. Morris III, his spouse, his children or his grandchildren, (ii) a trust for
the benefit of William S. Morris III, his spouse, his children or his
grandchildren, which trust is under the control of William S. Morris III, his
spouse, his children or his grandchildren or (iii) a partnership, corporation or
limited liability company which is controlled by (and the partnership interests
in which are owned by) William S. Morris III, his spouse or his children or his
grandchildren or their spouses or by a trust referred to in the foregoing
clause; or

Annex 75

--------------------------------------------------------------------------------

Annex Table of Contents

(l)  an MCC Change in Control shall occur; or
 
(m)  The Operating Agreement shall be modified without the prior consent of the
Administrative Agent (with the approval of the Required Lenders) in any manner
that would adversely affect the obligations of the Borrower, or the rights of
the Lenders or the Administrative Agent, hereunder or under any of the other
Loan Documents; or
 
(n)  The Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under the
respective Security Documents), excluding, however, collateral deemed by the
Administrative Agent not to be material in relation to the collateral security
provided as a whole by the Security Documents, or, except for expiration in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by the Borrower or MCC,
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (f) or (g) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
 
 
ARTICLE VIII
 
 
THE ADMINISTRATIVE AGENT
 
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

Annex 76

--------------------------------------------------------------------------------

Annex Table of Contents

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with MCC, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to MCC, the Borrower or any of itstheir respective
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or a material portion of the collateral or otherwise
terminate all or a material portion of the Liens under any Security Document
providing for collateral security, agree to additional obligations (other
than Incremental Term Loans hereunder, including any increase therein to which
the Required Lenders shall have consented) being secured by all or a material
portion of all of such collateral security (unless the Lien for such additional
obligations shall be junior to the Lien in favor of the other obligations
secured by such Security Document, in which event the Administrative Agent may
consent to such junior

Annex 77

--------------------------------------------------------------------------------

Annex Table of Contents

Lien provided that it obtains the consent of the Required Lenders thereto),
alter the relative priorities of the obligations entitled to the benefits of the
Liens created under the Security Documents with respect to all or a material
portion of such collateral, except that no such consent shall be required, and
the Administrative Agent is hereby authorized, to release any Lien covering
property that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented, or is
owned by a Subsidiary that is designated as an Unrestricted Subsidiary in
compliance with the provisions of Section 6.11..
 
In addition, without the prior consent of each Lender, the Administrative Agent
shall not release MCC or any Subsidiary Guarantor that is a Newspaper Entity
from its Guarantee under the Security and Guarantee Agreement, provided that if
all the capital stock of any such Subsidiary Guarantor is sold to any Person
that is not an Affiliate of the Borrower or MCC pursuant to a disposition
permitted hereunder or to which the Required Lenders have consented, or the
respective Subsidiary is designated as an Unrestricted Subsidiary in compliance
with the provisions of Section 6.11, the Guarantee of such Subsidiary Guarantor
and its Wholly Owned Subsidiaries under the Security and Guarantee Agreement may
be terminated (and the Administrative Agent is hereby authorized, in such
circumstances, to terminate any such Guarantee).
 
No Syndication Agent or Documentation Agent, in its respective capacity as such,
shall have any duties or responsibilities under this Agreement or any other Loan
Document.
 
 
ARTICLE IX
 
 
MISCELLANEOUS
 
 
SECTION 9.01.  Notices
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(i)  if to MCC or the Borrower, to MCC or the Borrower at Morris Publishing
Group, LLC, 725 Broad Street, Augusta, Georgia  30901, Attention of William S.
Morris IV (Telecopy No. (706) 722-7125; Telephone No. (706) 823-3333), with a
copy to Morris Communications Company, LLC, 725 Broad Street, Augusta,
Georgia  30901, Attention of Craig S. Mitchell (Telecopy No. (706) 722-7125;
Telephone No. (706) 823-3236);
 
(ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin,
Floor 10, Houston, Texas  77002, Attention of Melanie Pipkins, Loan and Agency
Services Group (Telecopy No. (713) 750-2857; Telephone No. (713) 750-2666), with
a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 36th Floor, New York, New
York 10017, Attention of Peter Thauer (Telecopy No. (212) 270-4584; Telephone
No. (212) 270-6289); and

Annex 78

--------------------------------------------------------------------------------

Annex Table of Contents

(iii)  if to a Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
 
(b)  Electronic Notification.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)  Modifications to Notice Provisions.  Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto (or, in the case of any such change by a
Lender, by notice to the Borrower and the Administrative Agent).  All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt.
 
SECTION 9.02.  Waivers; Amendments.
 
(a)  No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)  Amendments.  Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall
 
(i)  increase any Commitment of any Lender without the written consent of such
Lender,
 
(ii)  reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,
 
(iii)  postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such

Annex 79

--------------------------------------------------------------------------------

Annex Table of Contents

payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby,
 
(iv)  change Section 2.15(d) without the consent of each Lender affected
thereby, or
 
(v)  change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
 
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class for purposes of the Commitments of such Class
unless the Required Lenders of such Class shall have concurred with such waiver
or modification, and no waiver or modification of any provision of this
Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class in a manner that does not affect all
Classes equally shall be effective against the Lenders of such Class unless the
Required Lenders of such Class shall have concurred with such waiver or
modification.
 
For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender whether or not it becomes effective as to any other
Lender, so long as the Required Lenders consent to such waiver, amendment or
modification as provided above.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof and (iii) and all costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or

Annex 80

--------------------------------------------------------------------------------

Annex Table of Contents

perfection of any security interest contemplated by any Security Document or any
other document referred to therein.
 
(b)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by MCC, the Borrower or any
of itstheir respective Subsidiaries or any Environmental Claim related in any
way to MCC, the Borrower or any of itstheir respective Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
 
(d)  Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.
 
(e)  Payments.  All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.
 
(a)  Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this

Annex 81

--------------------------------------------------------------------------------

Annex Table of Contents

Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the affiliates, directors, officers, employees, attorneys
and agents of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders.
 
(i)  Assignments Generally.  Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment, and the Loans, at the time held by it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
 
(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under Section 7(a), 7(f) or 7(g) hereof shall have occurred
and is continuing, any other assignee; and
 
(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (x) an assignment of any Term Loans or (y) an
assignment of any Revolving Credit Loans or Revolving Credit Commitments to an
assignee that is a Lender with a Revolving Credit Commitment immediately prior
to giving effect to such assignment.
 
(ii)  Certain Conditions to Assignments.  Assignments shall be subject to the
following additional conditions:
 
(A)  except in the case of an assignment to a Lender or an Affiliate of a
Lender, or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment (together with all Revolving Credit Loans)
or Term Loans, the amount of the Revolving Credit Commitment or Term Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than U.S. $5,000,000 (or less than
$1,000,000 in the case of any assignment of Term Loans) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under Section
7(a), 7(f) or 7(g) hereof has occurred and is continuing;
 
(B)  each partial assignment of any Revolving Credit Commitment or Term Loans
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such
Commitment (together with a proportionate part of the outstanding Revolving
Credit Loans) and Term Loans;
 
(C)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A, together with a processing and recordation fee of U.S. $3,500; and

Annex 82

--------------------------------------------------------------------------------

Annex Table of Contents

(D)  the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)  Effectiveness of Assignments.  Subject to acceptance and recording
thereof pursuant to paragraph (c) below, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
rights referred to in Section 9.05).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(e) below.
 
(c)  Maintenance of Register by the Administrative Agent.  The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amount of the
Loans held by, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)  Acceptance of Assignments by Administrative Agent.  Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and any written consent to such
assignment required by said paragraph (b), the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph (d).
 
(e)  Participations.  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Revolving Credit Commitments and the Loans held by it); provided that (i)
such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan

Annex 83

--------------------------------------------------------------------------------

Annex Table of Contents

Documents.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant.  Subject to paragraph (f) below, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.12, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) above.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 2.15(d) as though it were a Lender, provided such Participant agrees
to be subject to Section 2.15(d) as though it were a Lender hereunder.
 
(f)  Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.
 
(g)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
(h)  Disclosure of Certain Information.  A Lender may furnish any information
concerning MCC, the Borrower or any of itstheir respective Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), subject, however, to the
provisions of Section 9.12(b).
 
(i)  No Assignments to MCC, the Borrower or Affiliates.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to MCC, the Borrower or any of
itstheir respective Affiliates or Subsidiaries without the prior consent of each
Lender.
 
SECTION 9.05.  Survival
 
All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the

Annex 84

--------------------------------------------------------------------------------

Annex Table of Contents

Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness
 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07.  Severability
 
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 9.08.  Right of Setoff
 
If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Annex 85

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 9.09.  Governing Law; Jurisdiction; Etc.
 
(a)  Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b)  Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)  Waiver of Venue.  The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Annex 86

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 9.11.  Headings
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
SECTION 9.12.  Treatment of Certain Information; Confidentiality.
 
(a)  Treatment of Certain Information.  The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to MCC, the Borrower or one or more of itstheir respective
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more subsidiaries or affiliates of such Lender and the Borrower hereby
authorizes each Lender to share any information delivered to such Lender by MCC,
the Borrower and itstheir respective Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
 
(b)  Confidentiality.  Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested or required
by any regulatory authority, including the National Association of Insurance
Commissioners, (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this paragraph, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this paragraph, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Annex 87

--------------------------------------------------------------------------------

Annex Table of Contents

SECTION 9.13.  USA PATRIOT Act
 
Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it may be required to obtain, verify and record information that
identifies such Obligor, which information includes the names and addresses of
such Obligor and other information that will allow such Lender to identify such
Obligor in accordance with said Act.

Annex 88

--------------------------------------------------------------------------------

Annex Table of Contents

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
MORRIS PUBLISHING GROUP, LLC
U.S. Federal Tax Indentification No. 58-1445060
 
By:
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 
 
MORRIS COMMUNICATIONS COMPANY, LLC
U.S. Federal Tax Indentification No. 58-1445060
 
By:
 
Name: Craig S. Mitchell
 
Title: Senior Vice President of Finance

 

--------------------------------------------------------------------------------

Annex Table of Contents
 
LENDERS:
 
 
JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent
 
By:
 
Name:
 
Title:

 
 
THE BANK OF NEW YORK
   
By:
 
Name:
 
Title:

 
 
KEYBANK NATIONAL ASSOCIATION
   
By:
 
Name:
 
Title:

 
 
SUNTRUST BANK
   
By:
 
Name:
 
Title:

 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
   
By: /s/
 
Name:
 
Title:

 
 
BANK OF AMERICA
   
By: /s/
 
Name:
 
Title:

 
 
GENERAL ELECTRIC CAPITAL
   
By:
 
Name:
 
Title:

 
 

--------------------------------------------------------------------------------

Annex Table of Contents
 
LENDERS-continued:
US BANK
   
By:
 
Name:
 
Title:

 
 
WEBSTER BANK
   
By:
 
Name:
 
Title:

 
 
SUMITOMO MITSUI BANKING CORPORATION,
   
By:
 
Name:
 
Title:

 
 
ALLIED IRISH BANKS, P.L.C.
   
By: /s/
 
Name:
 
Title:


 
COMERICA BANK
   
By: /s/
 
Name:
 
Title:


 
FIRST TENNESSEE BANK, NATIONAL ASSOCIATION
   
By: /s/
 
Name:
 
Title:


 
MIZUHO
   
By: /s/
 
Name:
 
Title:

 